 

Exhibit 10.1

 

LOAN AGREEMENT

 

THIS LOAN AGREEMENT (as amended, restated or supplemented or otherwise modified
from time to time, hereinafter called the “Agreement”) made and entered into
this 16th day of May, 2016, (“Effective Date”) by and between CITIZENS COMMUNITY
BANCORP, INC., a Maryland corporation, (hereinafter called “Borrower”) and FIRST
TENNESSEE BANK NATIONAL ASSOCIATION, a national banking association having its
principal office located in Memphis, Tennessee (“Lender”).

 

WITNESSETH:

 

WHEREAS, Citizens Community Federal National Association, a federally-chartered
national banking association and a wholly-owned subsidiary of Borrower (the
"Bank"), has entered into a Plan and Agreement of Merger dated February 10,
2016, as amended by First Amendment to Plan and Agreement of Merger dated May
13, 2016 (the "Merger Agreement") with Old Murry Bancorp, Inc., a Wisconsin
corporation ("Old Murry"), and Community Bank of Northern Wisconsin, a state
bank duly organized and existing under the laws of the State of Wisconsin
("CBNW"), pursuant to which CBNW will merge with and into Bank and continue
under the charter of the Bank (the "Merger") with Bank remaining as the
surviving banking organization of both Bank and CBNW;

 

WHEREAS, in order to finance the Merger, the Borrower has requested that Lender
provide a term loan in the amount of Eleven Million and 00/100 Dollars
($11,000,000.00) (“Loan”) and Lender has agreed to make this Loan on the terms
and conditions hereinafter set forth;

 

WHEREAS, Borrower and Lender wish to enter into this Loan Agreement to set forth
certain terms of the Loan and to secure the Loan by a pledge of one million
(1,000,000) shares of common stock of the Bank evidenced by Stock Certificate
No. 1, which constitutes one hundred percent (100%) of the outstanding shares of
the Bank.

 

NOW, THEREFORE, in consideration of the promises and the mutual agreements,
covenants and conditions herein contained, the receipt and sufficiency of which
is hereby acknowledged, the parties hereto intending to be legally bound hereby
agree as follows:

 

AGREEMENTS

 

1.           AMOUNT AND TERMS OF BORROWINGS.

 

1.1         Defined Terms. Any capitalized term used but not defined in the body
of this Agreement shall have the meaning set forth on Appendix A attached hereto
and incorporated herein by reference.

 

1.2         Loan. Lender hereby agrees to lend, and Borrower hereby agrees to
borrow, upon the terms and conditions set forth in this Agreement, the sum of
Eleven Million and 00/100 Dollars ($11,000,000.00), as the Loan, to be evidenced
by a promissory note (the “Note”), in the form as set forth in Exhibit A and
included herein by reference. The Loan shall bear interest and be payable in
accordance with the terms and provisions of the Note. The Loan shall expire and
mature, and the outstanding principal balance of the Loan and all accrued
interest thereon shall be due and payable, on the Maturity Date.

 

 1 

 

 

1.3         Collateral. All indebtedness and obligations of Borrower to Lender
under this Agreement shall be secured by Lender’s lien and security interest in
the Collateral. The pledging of such Collateral shall be evidenced by the Pledge
Agreement. Borrower agrees that all of the rights of Lender with regard to the
Pledge Agreement set forth in this Agreement shall apply to any modification of,
or supplement to this Agreement.

 

1.4         Fees.

 

(a)        A loan origination fee in the amount of Sixteen Thousand Five Hundred
and 00/100 Dollars ($16,500) shall be paid by Borrower to Lender on or before
the closing of this Loan. Borrower agrees that this fee is fair and reasonable
considering the condition of the money market, the creditworthiness of the
Borrower, the interest rate to be paid, and the nature of the security for the
Loan.

 

1.5         Intentionally Omitted.

 

1.6         Increased Costs Generally.

 

(a)          If any Change in Law shall:

 

(i)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or advances, loans or other credit extended or
participated in by, the Lender;

 

(ii)subject the Lender to any tax of any kind whatsoever with respect to this
Agreement, or any Loan made by it, or change the basis of taxation of payments
to such Lender in respect thereof; or

 

(iii)impose on the Lender any other condition, cost or expense affecting this
Agreement or the Loan made by the Lender;

 

and the result of any of the foregoing shall be to increase the cost to the
Lender of making, converting to, continuing or maintaining the Loan (or of
maintaining its obligations to make the Loan), or to increase the cost to the
Lender of issuing or maintaining any letter of credit (or of maintaining its
obligation to participate in or to issue any letter of credit), or to reduce the
amount of any sum received or receivable by the Lender hereunder (whether of
principal, interest or any other amount) then, upon at least forty-five (45)
days written notice from Lender, the Borrower shall promptly pay to the Lender
such additional amount or amounts as will compensate the Lender for such
additional costs incurred or reductions suffered after the expiration of the
forty-five (45) day period.

 

 2 

 

 

(b)          Capital Requirements. If Lender determines that any Change in Law
affecting the Lender or Lender’s holding company, if any, regarding capital
requirements, has or would have the effect of reducing the rate of return on the
Lender’s capital or on the capital of the Lender’s holding company, if any, as a
consequence of this Agreement, the commitment of the Lender hereunder or the
Loan made by the Lender hereunder, to a level below that which the Lender or the
Lender’s holding company could have achieved but for such Change in Law (taking
into consideration the Lender’s policies and the policies of the Lender’s
holding company with respect to capital adequacy), then from time to time upon
at least forty-five (45) days written notice from the Lender, the Borrower shall
promptly pay to the Lender such additional amount or amounts as will compensate
the Lender or the Lender’s holding company for any such reduction suffered after
the expiration of such forty-five (45) day period.

 

(c)          Certificates for Reimbursement. A certificate of the Lender setting
forth the amount or amounts necessary to compensate the Lender or its holding
company, as the case may be, as specified in this Section and delivered to
Borrower, shall be conclusive absent manifest error. The Borrower shall pay the
amount shown as due on any such certificate within ten (10) days after receipt
thereof.

 

(d)          Delay in Requests. Failure or delay on the part of Lender to demand
compensation pursuant to this Section shall not constitute a waiver of Lender’s
right to demand such compensation; provided that the Borrower shall not be
required to compensate a Lender pursuant to this Section for any increased costs
incurred or reductions suffered more than six (6) months prior to the date that
the Lender, as the case may be, notifies the Borrower of the Change in Law
giving rise to such increased costs or reductions, and of the Lender's intention
to claim compensation therefor (except that if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the 6-month period
referred to above shall not be extended to include the period of retroactive
effect thereof).

 

(e)          Limitations. Notwithstanding the foregoing provisions of Section
1.6, Borrower shall not be required to so reimburse Lender (i) unless Lender, at
the time of the request for reimbursement, is generally assessing such amounts
on a nondiscriminatory basis against similarly-situated borrowers under its
other loan agreements that have similar increased costs provisions., or (ii) if
the increased costs to Lender giving rise to such demand for reimbursement by
Borrower are a result of the imposition by a Governmental Entity of fines or
penalties against Lender for Lender’s non-compliance with applicable laws or
regulations.

 

2.           USE OF PROCEEDS.

 

2.1           Use of Loan Proceeds. The proceeds of the Loan shall be used by
the Borrower for the sole purpose of financing the acquisition of CBNW in the
Merger.

 

3.           CONDITIONS TO LOAN CLOSING.

 

The obligation of Lender to extend any loan or credit to Borrower under this
Agreement or to make any Loan disbursements is subject to the strict
satisfaction of each of the following conditions:

 

 3 

 

 

3.1           No Defaults; Certificate. Borrower and the Bank shall be in full
compliance with all the terms and conditions of this Agreement, and no Event of
Default, nor any event which upon notice or lapse of time or both would
constitute such an Event of Default, shall have occurred. At Lender’s request,
Lender shall have received from Borrower and the Bank a certificate, in form and
content reasonably acceptable to Lender dated as of and delivered on the date of
the Loan, certifying that (1) the representations and warranties set forth
herein, and the exhibits attached hereto, are accurate, true and correct on and
as of such date, (2) show that neither the transactions contemplated hereby or
by any other Loan Document will cause or result in any violation of (or creation
of any right in third parties under the provisions of) any laws restricting or
otherwise regulating the use, application or distribution of corporate funds and
assets, and (3) that no Event of Default nor any event which upon notice or
lapse of time or both would constitute such an Event of Default, exists.

 

3.2           Accuracy of Representations and Warranties. At the time of the
initial Loan disbursement and any subsequent Loan disbursement, the
representations and warranties set forth herein and in any other Loan Document
shall be true and correct; provided, however, that if a representation or
warranty, by its express terms, relates to a specific date or dates on or prior
to the date hereof, then the accuracy of such representation and warranty shall
not be evaluated at the time of any subsequent Loan disbursement.

 

3.3           Corporate Action and Authority. The Borrower shall have delivered
to Lender: (i) a certificate from the Secretary of State of Maryland that
Borrower is in good standing and certificates from the Secretaries of State and
of each other State in which the Borrower owns any property (Michigan,
Minnesota, and Wisconsin), has stationed any employees or agents, or otherwise
conducts business, certifying the Borrower’s good standing as a corporation in
each such State; (ii) a copy of the Resolutions passed by the Borrower’s Board
of Directors authorizing the execution and delivery of the performance of
Borrower’s obligations under the Loan Documents certified by the Secretary or
Assistant Secretary to be true and correct; and (iii) a certificate or
certificates, dated as of and delivered on the date of the execution of this
Agreement and signed on behalf of the Borrower by the Secretary or Assistant
Secretary, certifying the names of the officers authorized to execute and
deliver the Loan Documents on behalf of the Borrower, together with the
original, not photocopied, signatures of each officer. Borrower shall also
deliver the same items specified in (i) above pertaining to the Bank from the
appropriate regulatory agency.

 

3.4           Delivery of Note, Loan Agreement, Pledge Agreement, and Stock
Certificates. At the time of the extension of the Loan, Borrower shall have
delivered the Loan Documents. The security interest in the Collateral shall be
prior to all other liens.

 

3.5           Proceedings. The Loan Documents, upon their execution, and all
proceedings in connection with the authorization, execution and delivery of and
the performance of the obligations under the Loan Documents shall be
satisfactory in substance and form to Lender.

 

 4 

 

 

3.6           Payment of Fees and Expenses. Borrower shall have paid, at or
prior to the date of the extension of the Loan, all costs and expenses in
accordance with Section 8.9, to the extent then determined by Lender.

 

3.7           Other Writings. The Lender shall receive such other agreements,
instruments, documents, certificates, affidavits and other writings as Lender
may reasonably require.

 

3.8           Intentionally Omitted.

 

3.9           Financial Statements. Prior to any disbursement under the Loan,
Borrower shall have delivered to Lender, true and exact copies of the current
financial statements of the Borrower, the Bank and all other Subsidiaries, for
the quarter ending March 31, 2016 and audit report and opinion of the Borrower’s
independent accounting firm, with respect thereto (it being understood that
Lender is relying upon such audit report and opinion in entering into this Loan
Agreement), the unaudited financial statements of Borrower as of April 30, 2016
and the 2015 F.R. Y-6 Annual Report and F.R. Y-9 Parent Company only (and
Consolidated, if applicable) financial statement(s) filed by Borrower with the
Federal Reserve.

 

3.10         Consents and Approvals for the Merger. Borrower shall have provided
the Lender with evidence of all consents and approvals (governmental,
shareholder, or otherwise) required in connection with the completion of the
Merger.

 

3.11         Closing of the Merger. The transaction contemplated by the Merger
Agreement shall close simultaneously with or promptly following the closing
hereunder.

 

3.12         No Material Adverse Change. At the time the Loan is funded
hereunder, there shall have occurred, in the opinion of Lender, no material
adverse changes in the condition, financial or otherwise, of Borrower or Bank
from that reflected in the financial statements furnished pursuant to Section
3.9 hereof or furnished to Lender from time to time hereafter as required
herein.

 

4.           REPRESENTATIONS AND WARRANTIES.

 

In order to induce the Lender to enter into this Agreement and to make the Loan,
the Borrower represents and warrants to the Lender (which representations and
warranties shall survive the delivery of the Loan Documents and the funding of
the Loan) that:

 

4.1           Corporate Status. Borrower is a corporation duly organized and
existing under the laws of the State of Maryland, is duly qualified to do
business and is in good standing under the laws of other states where the
Borrower does business, if any, and has the corporate power and authority to own
its properties and assets and conduct its affairs and business.

 

 5 

 

 

4.2         Corporate Power and Authority. Borrower has full power and authority
to enter into this Agreement, to borrow funds as contemplated herein, to execute
and deliver this Agreement, the Note and other Loan Documents executed and
delivered by it, and to incur the obligations provided for herein, all of which
have been duly authorized by all proper and necessary corporate action; and the
officer executing each of the Loan Documents is duly authorized to do so by all
necessary corporate action. Any consents or approval of shareholders or
directors of Borrower, or any other party (including without limitation any
regulatory agency or authority) required as a condition to the execution,
delivery, or validity of any Loan Document have been obtained; and each of said
Loan Documents is the valid, legal, and binding obligation of Borrower
enforceable in accordance with its terms.

 

4.3         No Violation of Agreements or Law. Neither Borrower, Bank, nor any
other Subsidiary of Borrower is in material default under any indenture,
agreement or instrument to which it is a party or by which it may be bound, nor
in violation of any state or federal statute, rule, ruling, or regulation
governing its operations and the conduct of its business, operations or
financial condition of Borrower, Bank, or any other Subsidiary. Neither the
execution and delivery of the Loan Documents nor the consummation of the
transactions herein contemplated, or compliance with the provisions hereof will
conflict with, or result in the breach of, or constitute a default under, any
indenture, agreement or other instrument to which Borrower is a party or by
which it may be bound, or result in the creation or imposition of any lien,
charge or encumbrance upon any of the property of Borrower, or violate or be in
conflict with any provision of the charter or bylaws of Borrower, the Bank or
any other Subsidiary.

 

4.4         Compliance With Law; Government Approvals.

 

(a)          Borrower has complied and is complying with all requirements, made
all applications, and submitted all reports required by The Bank Holding Company
Act of 1956, as amended, and any regulations or rulings issued in connection
therewith, and the transaction contemplated hereby will not violate any such
statutes, rules, rulings, or regulations nor will the consummation of said
actions and transactions cause Borrower to be in violation thereof. Borrower
has, if required, made all filings and received all governmental or regulatory
approvals necessary for the consummation of the transactions described herein,
including without limitation the approval of the Board of Governors of the
Federal Reserve System.

 

(b)          Borrower has complied and is complying with all other applicable
state or federal statutes, rules, rulings and regulations. The borrowing of
money and said actions and transactions required hereunder will not violate any
of such statutes, rules, rulings, or regulations.

 

4.5         Litigation. There are no actions, suits or proceedings pending or,
to the Knowledge of the Borrower threatened against the Borrower, the Bank or
any other Subsidiary before any court, arbitrator or governmental or
administrative body or agency which, if adversely determined, would result in
any material and adverse change in the financial condition, business operation,
or properties or assets of the Borrower, the Bank, or any other Subsidiary
except as set forth in Exhibit C.

 

 6 

 

 

4.6           Supervisory Action. Neither Borrower, the Bank nor any other
Subsidiary is subject to any Supervisory Action by any federal or state bank
regulatory authority, except as set forth on Schedule 4.6 attached hereto and
incorporated by reference herein.

 

4.7           Financial Condition. The balance sheets and the related statements
of income of Borrower, the Bank, and the other Subsidiaries and the financial
reports of Borrower, the Bank, and the other Subsidiaries which will be
delivered to Lender pursuant to Section 3.9 hereof are, or will be as of their
respective dates and for the respective periods stated therein, complete and
correctly and fairly present the financial condition of Borrower, the Bank, and
the other Subsidiaries, and the results of their operations, respectively, as of
the dates and for the periods stated therein, and have been, or will be as of
their respective dates and for the respective periods stated therein, prepared
in accordance with generally accepted accounting principles consistently applied
throughout the period involved and consistent with that of the preceding fiscal
year or period, as the case may be. Other than immaterial liabilities of the
Borrower, the Bank, or any other Subsidiary incurred in the ordinary course of
business and consistent with prior practice, there are no liabilities of the
Borrower, the Bank, or any other Subsidiary not included in such financial
statements. There has been no material adverse change in the business,
properties or condition of Borrower, the Bank, or the other Subsidiaries since
the date of the financial statement furnished to Lender pursuant to Section 3.9
hereof.

 

4.8           Tax Liability. Borrower, the Bank, and the other Subsidiaries have
filed all federal, state and other tax returns, which are required to be filed
by them, and have paid all taxes which have become due pursuant to such returns
or pursuant to any assessments received by Borrower, the Bank, and the other
Subsidiaries.

 

4.9           Subsidiaries. Borrower has no Subsidiaries and owns stock in no
corporation or banking association other than the Subsidiaries listed in Exhibit
D.

 

4.10         Bank Stock. The common stock of the Bank owned by Borrower or any
other Subsidiary of Borrower is duly authorized and validly issued by the Bank
or other Subsidiary. The total number of shares of common stock of the Bank and
each other Subsidiary issued and outstanding as of the date hereof are all owned
by Borrower, the Bank or other Subsidiaries of Borrower. Except for liens in
favor of Lender pursuant to the Pledge Agreement or as set forth in Section 6.2
hereof or on Exhibit E, the stock of the Bank and each other Subsidiary is free
and clear of all liens, encumbrances, security interests; said common stock is
fully paid and non-assessable. There are no outstanding warrants or options to
acquire any common stock of the Bank and any other Subsidiary. There are no
outstanding securities convertible or exchangeable into shares of common stock
of any Subsidiary; and there are no restrictions on the transfer or pledge of
any shares of common stock of any Subsidiary, except as set forth in Section 6.2
hereof or on Exhibit E. Borrower has the right to pledge and transfer the
Collateral and assign the income therefrom without obtaining the consent of any
other person or authority except as set forth in Section 6.2 hereof or on
Exhibit E; and the Pledge Agreement creates for the benefit of Lender a first
lien security interest in the Collateral subject to no other interests or
claims.

 

 7 

 

 

4.11       Title to Assets; Liens. Borrower and Bank each have good and
marketable title to all its respective properties and assets reflected on the
financial statements referred to herein, except for (i) such assets as have been
disposed of since said date as no longer used or useful in the conduct of
business and (ii) items which have been amortized in accordance with GAAP
applied on a consistent basis. There are no liens or any assets of the Borrower,
the Bank or any other Subsidiaries other than as set forth in Section 6.2 hereof
or as disclosed on Exhibit E.

 

4.12       Options, Warrants, Etc. Related to Shares. Except as set forth in
Exhibit F, there are no options, warrants or other rights agreements or
commitments (including conversion rights and preemptive rights) obligating the
Borrower, the Bank, or any Subsidiary to issue, sell, purchase or redeem shares
of the Borrower, the Bank, or any other Subsidiary or securities convertible to
such shares.

 

4.13       Environmental Laws.

 

(a)          The Borrower and each of its Subsidiaries have obtained all
permits, licenses, and other authorizations which are required under all
Environmental Laws and are in compliance in all respects with all applicable
Environmental Laws.

 

(b)          On or prior to the date hereof, no notice, demand, request for
information, citation, summons, or order has been issued, no complaint has been
filed, no penalty has been assessed, and no investigation or review is pending
or, to the best of the Knowledge of the Borrower, threatened by any governmental
or other Person with respect to any alleged or suspected failure by the Borrower
or any of its Subsidiaries to comply in any material respect with any
Environmental Laws.

 

(c)          There are no material Liens arising under or pursuant to any
Environmental Laws on any of the property owned or leased by the Borrower or any
of its Subsidiaries.

 

(d)          There are no conditions existing currently or anticipated to exist
during the term of this Agreement which would subject the Borrower or any of its
Subsidiaries or any of their property to any material Lien, damages, penalties,
injunctive relief, or cleanup costs under any Environmental Laws or which
require or are likely to require cleanup, removal, remedial action, or other
responses by the Borrower and its Subsidiaries pursuant to Environmental Laws.

 

4.14       Disclosure. The Borrower has disclosed to the Lender (i) all
agreements, instruments and corporate or other restrictions to which it, Bank or
any of the other Subsidiaries is subject, the termination of which could
reasonably be expected to result in a material and adverse change in the
financial condition, business operation, or properties or assets of the
Borrower, the Bank or any of the other Subsidiaries and (ii) all matters Known
to it that, individually or in the aggregate, could reasonably be expected to
result in a material and adverse change in the financial condition, business
operation, or properties or assets of the Borrower, the Bank or any of the other
Subsidiaries. No report, financial statement, certificate or other information
furnished (whether in writing or orally) by or on behalf of the Borrower to
Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, the Borrower represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.

 

 8 

 

 

4.15         Contracts or Restrictions Affecting Borrower and/or Bank. Neither
Borrower nor Bank is a party to any agreement or instrument or subject to any
charter or other corporate restrictions adversely affecting its business,
properties or assets, operations or condition (financial or otherwise).

 

4.16         No Default. Neither Borrower nor Bank is in default in the
performance, observance or fulfillment of any of the obligations, covenants, or
conditions contained in any agreement or instrument to which it is a party,
which will or might materially and adversely affect the business or operations
of Borrower or the Bank, as the case may be.

 

4.17         ERISA. Borrower and Bank are in material compliance with all
applicable provisions of ERISA and all other laws, state or federal, applicable
to any employees’ retirement plan maintained or established by either of them.

 

4.18         OFAC. Neither the Borrower nor any Subsidiary (a) is an “enemy” or
an “ally of the enemy” within the meaning of Section 2 of the Trading with the
Enemy Act of the United States (50 U.S.C. App. §§ 1 et seq.), as amended, (b) is
in violation of (i) the Trading with the Enemy Act, as amended, (ii) any of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended) or any enabling legislation or executive
order relating thereto or (iii) the PATRIOT Act or (c) is a Sanctioned Person.
No part of the proceeds of the Loan hereunder will be used directly or
indirectly to fund any operations in, finance any investments or activities in
or make any payments to, a Sanctioned Person or a Sanctioned Country.

 

5.           AFFIRMATIVE COVENANTS.

 

Borrower covenants and agrees that, until the Note together with interest
thereon is paid in full, unless specifically waived by the Lender in writing,
Borrower will, and will cause the Bank and the Subsidiaries to:

 

5.1           Business and Existence; Compliance with Laws. Perform all things
necessary to preserve and keep in full force and effect the existence, rights
and franchises of Borrower, the Bank and the other Subsidiaries and to comply
and cause the Bank and the other Subsidiaries to comply in all material respects
with all local, state and federal laws and regulations applicable to banks and
bank holding companies, and all laws and regulations of the Local Authorities,
and the provisions and requirements of all franchises, permits, certificates of
compliance and approval issued by regulatory authorities and other like grants
of authority held by the Borrower and the Bank; and notify Bank immediately (and
in detail) of any actual or alleged failure to comply with or perform, breach,
violation or default under any such laws or regulations or under the terms of
any such franchises or licenses, or grants of authority, the result of which
would constitute a materially adverse effect on the Borrower or the Bank, or the
occurrence or existence of any facts or circumstances which with the passage of
time, the giving of notice or otherwise could create such a breach, violation or
default or could occasion the termination of any such franchises or grants of
authority.

 

 9 

 

 

5.2         Maintain Property. Maintain, preserve, and protect all properties
used or useful in the conduct of Borrower’s, the Bank’s, and each other
Subsidiary’s business and keep the same in good repair, working order and
condition.

 

5.3         Insurance. At all times keep the insurable properties of Borrower,
the Bank, and each other Subsidiary adequately insured and maintain in force (i)
insurance, to such an extent and against such risks, including fire and theft,
as is customary with companies in the same or similar business, (ii) necessary
workmen’s compensation insurance, fidelity bonds and directors’ and officers’
insurance coverage in amounts satisfactory to Lender, and (iii) such other
insurance as may be required by law; and if required by Lender, deliver to the
Lender a copy of the bonds and policies providing such coverage and a
certificate of Borrower’s, the Bank’s, or each other Subsidiary’s chief
executive officer, as the case may be, setting forth the nature of the risks
covered by such insurance, the amount carried with respect to each risk, and the
name of the insurer.

 

5.4         Taxes and Liens. Pay and discharge promptly all taxes, assessments,
and governmental charges or levies imposed upon Borrower, the Bank, or each
other Subsidiary or upon any of their respective income and profits, or their
properties, real, personal or mixed, or any part thereof, before the same shall
become delinquent; provided, however, that Borrower, the Bank, and each other
Subsidiary shall not be required to pay and discharge or to cause to be paid and
discharged any such tax, assessment, charge, levy or claim so long as the amount
or validity thereof shall be contested in good faith by appropriate proceedings
and provided that procedures satisfactory to Lender are carried out to prevent
foreclosure of any lien therefrom.

 

5.5         Financial Reports and ERISA.

 

(a)          Furnish to Lender as soon as available and in any event within one
hundred twenty (120) days after the end of each calendar year, (1) consolidated
and consolidating balance sheets of Borrower, the Bank, and each other
Subsidiary, as of the end of such year and consolidated and consolidating
statements of income of Borrower, the Bank, and each other Subsidiary for the
year then ended, together with the audit report and opinion of independent
Certified Public Accountants acceptable to the Lender with respect thereto, such
audit report and opinion shall contain no exceptions or qualifications
unacceptable to Lender; (2) promptly upon receipt, copies of all management
letters and other assessments and recommendations, formal or informal, submitted
by the Certified Public Accountants to Borrower or each Subsidiary; (3) upon
Lender's request, a copy of Borrower’s FR Y-9 Parent Company Only (and
Consolidated, if applicable) financial statement(s) and (4) upon Lender's
request, a copy of Borrower’s F.R. Y-6 Annual Report promptly upon the filing of
the same with the Federal Reserve Board; and (5) upon Lender's request, a copy
of the Bank’s Call Report promptly upon the filing with the appropriate
regulatory agency.

 

 10 

 

 

(b)          Upon Borrower obtaining Knowledge thereof, the Borrower will give
written notice to the Lender promptly (and in any event within five (5) business
days), of: (1) any event or condition, including, but not limited to, any
Reportable Event, that constitutes, or might reasonably lead to, an ERISA Event;
(2) with respect to any Multiemployer Plan, the receipt of notice as prescribed
in ERISA or otherwise of any withdrawal liability assessed against the Borrower
or any of its ERISA Affiliates, or of a determination that any Multiemployer
Plan is in reorganization or insolvent (both within the mean of Title IV of
ERISA); (3) the failure to make full payment on or before the due date
(including extensions) thereof of all amounts which the Borrower, the Bank, or
any other Subsidiary or any ERISA Affiliate is required to contribute to each
Plan pursuant to its terms and as required to meet the minimum funding standard
set forth in ERISA and the Code with respect thereto; or (4) any change in the
funding status of any Plan that could have a material adverse effect, together
with a description of any such event or condition or a copy of any such notice
and a statement by the chief financial officer of the Borrower briefly setting
forth the details regarding such event, condition, or notice, and the action, if
any, which has been or is being taken or is proposed to be taken by the Borrower
with respect thereto. Promptly upon request, the Borrower shall furnish the
Lender and the Lenders with such additional information concerning any Plan as
may be reasonably requested, including, but not limited to, copies of each
annual report/return (Form 5500 series), as well as all schedules and
attachments thereto required to be filed with the Department of Labor and/or the
Internal Revenue Service pursuant to ERISA and the Code, respectively, for each
“plan year” (within the meaning of Section 3(39) of ERISA).

 

(c)          Promptly upon the transmission thereof, copies of all material
financial statements, proxy statements, notices, reports and other
communications sent by the Borrower or any other Subsidiary to the shareholders
of the Borrower and any other such communications as may be requested by Lender
and copies of any and all regular or periodic reports, registration statements,
prospectuses or other written communications that the Borrower or the Bank or
any other Subsidiary is or may be required to file with the Securities and
Exchange Commission or any governmental department, bureau, commission or agency
succeeding to the functions of the Securities and Exchange Commission if any.

 

(d)          With reasonable promptness, such other financial information for
the Borrower or the Bank or any other Subsidiary as Lender may reasonably
request.

 

5.6          Regulatory Examinations. (a) Promptly notify Lender of every
examination by, or any material correspondence, report, memoranda or other
written communication from or with, any federal or state regulatory body or
authority, with respect to the properties, loans, operations and/or condition of
Borrower, the Bank, or any other Subsidiary, and of the receipt by Borrower, the
Bank, or any other Subsidiary of every examination or other report prepared by
such body or authority with respect thereto; and (b) if required by Lender,
fully and completely assist and cooperate with Lender in requesting approval by
such regulatory body or authority of the furnishing to Lender of any such
report, and furnish such report to Lender if such approval is given; provided,
however, that Lender shall take such steps as may be necessary to assure that
all such reports shall remain confidential and shall be used by Lender solely in
connection with the administration of the Loan in accordance with the provisions
of this Agreement.

 

 11 

 

 

5.7           Additional Information. Furnish such other information regarding
the operations, business affairs and financial condition of Borrower, the Bank,
and each other Subsidiary as Lender may from time to time reasonably request,
including but not limited to true and exact copies of any monthly management
reports to their respective directors (with all proprietary and confidential
personnel data, if any, redacted), their respective tax returns, and all
information furnished to shareholders, or any governmental authority, including
the results of any stock valuation performed.

 

5.8           Right of Inspection. Except to the extent, if any, prohibited by
applicable law, permit any person designated by Lender, to inspect any of the
properties, books and financial and other reports and records of Borrower, the
Bank, and each other Subsidiary, including, but not limited to, all
documentation and records pertaining to the Bank’s loans, investments and
deposits; and to discuss their affairs; finances and accounts with Borrower’s,
the Bank’s, and each other Subsidiary’s principal officers, at all such
reasonable times and as often as Lender may reasonable request. If required by
Lender, Borrower will pay Lender loan fees in an amount determined by Lender to
be necessary to cover the costs of such inspections, including a reasonable
allowance for Lender’s overhead as well as out-of-pocket expenses in connection
with such inspection.

 

5.9           Notice of Default. At the time of Borrower’s first Knowledge or
notice, furnish the Lender with written notice or the occurrence of any event or
the existence of any condition which constitutes or upon written notice or lapse
of time or both would constitute an Event of Default under the terms of this
Loan Agreement or other Loan Documents or an event of default or default under
any other loan documents for any other loan to the Borrower, the Bank, or any
other Subsidiary.

 

5.10         Notice of Litigation. Borrower shall notify Lender of any actions,
suits or proceedings instituted by any person against the Borrower, the Bank or
other Subsidiary claiming money damages or other monetary liability in an amount
of One Hundred Thousand Dollars ($100,000.00) or more, said notice to be given
within ten days of the first notice to Borrower or other party of the
institution of such action, suit or proceeding and to specify the amount of
damages being claimed or other relief being sought, the nature of the claim, the
person instituting the action, suit or proceeding, and any other significant
features of the claim.

 

5.11         Perfection of Security Interest. The Borrower or other Subsidiary
shall perform such acts as may be necessary, in the reasonable judgment of
Lender, now or in the future, to perfect or continue perfection of the security
interests granted to Lender, or otherwise provided for, under any and all Loan
Documents.

 

 12 

 

 

5.12       Dividends to Borrower from the Bank. Borrower shall cause the Bank
and other Subsidiary to pay dividends or otherwise make such cash contributions
at such times and in such amounts, as is necessary to enable Borrower to meet
all of its obligations under the Loan Documents on a timely basis, including the
payment, when due, of each installment of interest and the payment of principal
on the Loan to the extent permitted by law including applicable bank regulatory
agency rules and regulations. Without limiting the generality of the foregoing,
should any prepayment, accelerated payment or other payment ever be due with
respect to the Loan, Borrower shall cause the Bank and other Subsidiary to pay
dividends or otherwise make such additional distributions to the Borrower as
necessary to enable the Borrower to make such prepayment, accelerated payment or
other payment, to the extent permitted by law including applicable bank
regulatory agency rules and regulations.

 

5.13       Capital Ratio/Equity Capital Adequacy.

 

(a)          Borrower and Bank shall maintain at all times a “Well Capitalized”
rating as required by any applicable regulatory authority as such requirement
may be revised from time to time.

 

(b)          Bank shall maintain as of each Covenant Compliance Date a
Risk-Based Capital Ratio greater than or equal to Twelve Percent (12.00%).

 

5.14        “Modified” Texas Ratio. As of each Covenant Compliance Date Bank
shall maintain a “Modified” Texas Ratio of less than or equal to Thirty Percent
(30.00%).

 

5.15       Return on Average Assets. Bank shall maintain an annualized return on
Average Assets of at least .40% percent as of each Covenant Compliance Date
until September 30, 2017, increasing to at least .45% as of each Covenant
Compliance Date until September 30, 2018, and increasing to at least .50% as of
each Covenant Compliance Date thereafter. In determining such annualized return,
Bank’s earnings will be annualized using its year to date earnings.

 

5.16       Loan Loss Reserves. With respect to the Bank, maintain at all times
loan loss reserves in amounts deemed adequate by all federal and state
regulatory authorities.

 

5.17       Loan-to-Value. Borrower shall maintain as of each Covenant Compliance
Date a Loan-to-Value Ratio of less than or equal to Fifty Percent (50.00%).

 

5.18       Indemnification. Borrower and Bank shall indemnify the Lender, and
hold it harmless of and from any and all loss, cost, damage or expense, of every
kind and nature, including reasonable attorneys’ fees, which the Lender incurs
by reason of any violation of any Environmental Laws by Borrower or Bank or by
any predecessors or successors to title to any property of the Borrower or Bank.

 

 13 

 

 

5.19       Compliance Certificate. Furnish Lender a Certificate of Compliance
duly certified by the Chief Executive Officer of Borrower within forty-five (45)
days after the end of each calendar quarter stating that Borrower and each Bank
Subsidiary and the Borrower and all Subsidiaries, as applicable, are in
compliance with all terms, covenants and conditions of this Loan Agreement and
all related Loan Documents, including, but not limited to, Sections 5.1 – 5.17
of this Agreement. Such Certificate of Compliance shall be as set forth in
Exhibit H and otherwise be in form and substance satisfactory to Lender.

 

6.           NEGATIVE COVENANTS.

 

Borrower covenants and agrees with Lender that Borrower shall comply and cause
the Bank and other Subsidiaries to comply with the following negative covenants
unless the prior written consent of Lender shall be obtained, so long as any
indebtedness remains outstanding under the Loan Documents:

 

6.1         Indebtedness. Neither Borrower nor the Bank shall create, incur,
assume or suffer to exist, contingently or otherwise, any indebtedness, except
for the following indebtedness:

 

(a)          The indebtedness of Borrower under the Loan;

 

(b)          Indebtedness owed by the Borrower to the Bank or any other
Subsidiary;

 

(c)          Debt for operating expenses, operating leases, or otherwise
incurred by the Bank or any other Subsidiary in the ordinary course of business;

 

(d)          Indebtedness as set forth in Exhibit G; and

 

(e)          Obligations (contingent or otherwise) existing or arising under any
Interest Rate Swap approved in advance by Lender.

 

6.2         Mortgages, Liens, Etc. Neither Borrower nor the Bank shall create,
assume or suffer to exist any mortgage, pledge, lien, charge or other
encumbrance of any nature whatsoever on any of its assets, now or hereafter
owned, except for:

 

(a)          Liens in favor of Lender securing payment of the Loan; and

 

(b)          Permitted Encumbrances.

 

6.3         Guaranties. Except in the ordinary course of business, guarantee or
otherwise in any way become or be responsible for the indebtedness or
obligations of any other Person, by any means whatsoever, whether by agreement
to purchase the indebtedness of any other Person or agreement for the furnishing
of funds to any other Person through the purchase of goods, supplies or services
(or by way of stock purchase, capital contribution, advance or loan) for the
purpose of paying or discharging the indebtedness of any other Person, or
otherwise, except for the endorsement of negotiable instruments by the Borrower
or Bank in the ordinary course of business for collection.

 

 14 

 

 

6.4         Merger, Dissolution, Acquisition of Assets. Except for the Merger,
Borrower shall not enter into, or permit the Bank or any other Subsidiary to
enter into, any transaction of merger or consolidation, or any reorganization,
reclassification of stock, readjustment or change in capital structure; or
acquire, or permit any Subsidiary to acquire, all of the stock, or other
ownership interest, property or assets of any other person, corporation,
partnership or other entity; provided that nothing in this Section 6.4 shall
prevent Borrower, the Bank or any Subsidiary from entering into any transaction
of merger, consolidation or share exchange where the following conditions are
met: (a) the Borrower or the Bank are the surviving entities in such
transaction, and a majority of the board of directors of Borrower and the Bank
following such transaction consists of persons who were directors of Borrower
and the Bank prior to such transaction; (b) such transaction is financed with
cash on hand, equity, and/or indebtedness permitted under Section 6.1 above; (c)
at the time of such transaction, no Event of Default, or event which would, with
the passage of time, giving of notice, or both, constitute an Event of Default,
has occurred and is continuing; (d) upon completion of such transaction,
Borrower's reasonable, good faith projections and pro forma financials show that
it and the Bank will remain in compliance with all financial and other covenants
under this Agreement; (e) Borrower and Bank have received all consents and
approvals required by any applicable Bank Regulatory Authorities or by the
shareholders or directors of the entities subject to such transaction in
connection with such transaction; (f) the total assets of the target do not, in
the aggregate, exceed One Hundred Twenty-Five Million and 00/100 Dollars
($125,000,000.00); and (g) Borrower gives Lender written notice of such proposed
transaction at least thirty (30) days prior to consummation of same and provides
Lender with such evidence as Lender reasonably requests to confirm such
transaction's compliance with the foregoing requirements (each such transaction,
a "Permitted Transaction"). In the event the total assets of the target exceed
One Hundred Twenty-Five Million and 00/100 Dollars ($125,000,000.00), but the
transaction complies with all of the other requirements above, Borrower must
request written consent from Lender to enter into the transaction.

 

6.5         Subsidiaries. Borrower shall not create, establish or acquire
Subsidiaries or acquire or own stock or any other interest in any bank other
than the Bank, or permit the creation, establishment or acquisition of any such
Subsidiaries by any other Subsidiary.

 

6.6         Sale of Stock, Merger, or Asset Disposition.

 

(a)          Borrower shall not sell, transfer, pledge, assign, or otherwise
dispose of, or otherwise encumber, any of the Borrower’s stock of the Bank or
the Borrower’s or the Bank’s or any other Subsidiary’s common Capital Stock in
any the Subsidiary nor permit the Bank or any other Subsidiary to issue
additional shares of stock or rights, options or securities convertible into
Capital Stock of the Bank or any other Subsidiary.

 

 15 

 

 

(b)          The Borrower will not, nor will it permit any of its Subsidiaries
to, make any Asset Disposition except in the ordinary course of business.

 

6.7         Dividends, Redemptions and Other Payments. Borrower shall not
declare or pay any dividends on the stock of Borrower or redeem any stock of
Borrower if an Event of Default has occurred and is continuing under this
Agreement or allow the payment of such a dividend that would create an Event of
Default. The payment of any dividend or the redemption of any stock not
otherwise prohibited shall in all respects comply with the rules and regulations
of the Federal Reserve Board.

 

6.8         Capital Expenditures. Borrower shall not make or become committed to
make, or permit any Subsidiary to make or to become committed to make, directly
or indirectly, during any calendar year, capital expenditures which for Borrower
and the Subsidiary exceed amounts deemed acceptable to applicable regulatory
authorities.

 

6.9         Relocation. The Borrower shall not cause or permit Borrower or any
Subsidiary to relocate their principal office, principal banking office,
principal registered office or approved charter location without the written
consent of Lender.

 

6.10       Transactions with Affiliates. The Borrower shall not, nor will it
permit any of its Subsidiaries to, enter into or permit to exist any transaction
or series of transactions with any officer, director, shareholder, Subsidiary or
Affiliate of such person or entity other than (a) normal compensation and
reimbursement of expenses of officers and directors and (b) except as otherwise
specifically limited in this Agreement, other transactions which satisfy the
applicable requirements under Section 23A of the Federal Reserve Act, 12 USC
§371c and Section 23B of the Federal Reserve Act, 12 USC §371c-1. For purposes
of this Agreement, the term affiliates shall have the same meaning as set forth
in applicable bank regulations.

 

6.11       Change in Management. Neither the Borrower nor the Bank shall make
any change in its senior executive management personnel (CEO, President, CFO, or
other "c-level" or equivalent offices); provided, however, that if any of the
foregoing officers cease to hold the applicable office described above, the same
shall not be an Event of Default provided that the Borrower or the Bank, as the
case may be, replaces such individual with another officer reasonably qualified
and acceptable to all applicable Bank Regulatory Authorities within one hundred
eighty (180) days of such change and further provided, that if Borrower and/or
Bank (as the case may be) is actively engaged in good-faith efforts to replace
any such senior management personnel upon the expiration of such one hundred
eighty (180) day period, then such period shall be extended by an additional
ninety (90) days. 

 

6.12       Charter or By-Law Amendments. Neither Borrower, Bank nor any other
Subsidiary shall adopt, amend or enter into, as applicable, any charter,
articles of incorporation, bylaws (or any amendments thereto) or other
provisions or agreements that would affect in any way the rights, obligations
and/or preferences of the Collateral.

 

6.13       Intentionally Omitted.

 

 16 

 

 

6.14       No Defaults. Borrower shall not permit or suffer the occurrence of
any event nor allow any Subsidiary or other Affiliate to knowingly permit or
suffer the occurrence of any event which constitutes an event of default under
any indenture or loan agreement or otherwise with respect to any indebtedness of
the Borrower, the Bank, or any other Subsidiary.

 

7.           DEFAULT AND REMEDIES.

 

7.1         Events of Default. Any one or more of the following events shall
constitute an Event of Default under the terms of this Agreement and the other
Loan Documents:

 

(a)          Defaults in the prompt payment as and when due of the principal of
or interest on the Loan or any fees due under this Loan Agreement within ten
(10) days of the date when due, or in the prompt performance or payment when due
of any other obligations of the Borrower to the Bank, whether now existing or
hereafter created or arising, direct or indirect, absolute or contingent.

 

(b)          Default in compliance with or in the performance or observance of
any term, covenant, obligation, condition, or agreement in this Agreement or any
other Loan Document.

 

(c)          If any representation, warranty or any other statement made or
deemed to be made by the Borrower herein, in any other Loan Document, or in any
writing, certificate, or report or statement at any time furnished to Lender
pursuant to or in connection with this Agreement shall to be false or misleading
in any material respect, either now or at the time made or furnished or becomes
false or misleading at any time thereafter.

 

(d)          Borrower, the Bank or any other Subsidiary shall fail to pay when
due and before the expiration of any grace period, any debt for borrowed money
which it is primarily obligated to pay as borrower, or in any other capacity,
whether such debt shall have become due because of acceleration of maturity or
otherwise, other than debt created by this Agreement.

 

(e)          An event occurs which constitutes an event of default as defined in
the Note or any other Loan Document; or an event occurs which constitutes an
event of default (following the expiration of applicable grace, notice or cure
periods) under any present or future loan agreement between Lender and Borrower
for any other loan.

 

(f)          The Borrower, the Bank, or any other Subsidiary shall

 

(i)be unable or admits in writing its inability to pay its debts as they become
due; or

 

(ii)file a petition in bankruptcy or for reorganization or for the adoption of
an arrangement under the Bankruptcy Act as now or in the future amended, or file
a pleading asking such relief, or have or suffer to be filed an involuntary
petition in bankruptcy against it which is not contested and discharged within
sixty (60) days; or

 

 17 

 

 

(iii)make an assignment for the benefit of creditors generally; or

 

(iv)consent to the appointment of a trustee, custodian, or receiver for all or a
major portion of its property; or

 

(v)be adjudicated a bankrupt or insolvent under any federal or state law; or

 

(vi)suffer the entry of a court order under any federal or state law appointing
a receiver, custodian, or trustee for all or a major part of its property or
ordering the winding up or liquidation of its affairs, or approving a petition
filed against it under the Bankruptcy Act, as now or in the future amended; or

 

(vii)suffer the entry of a final judgment for the payment of money in excess of
$100,000.00 and the same shall not be discharged or provision made for its
discharge within 45 days from the date of entry thereof or an appeal or other
appropriate proceeding for review thereof shall not be taken within said period
and a stay of execution pending such appeal shall not be obtained; or

 

(viii)suffer a writ or warrant of attachment or any similar process to be issued
by any court against all or any substantial portion of its property.

 

(g)          The issuance of any Supervisory Action against the Borrower, the
Bank or other Subsidiaries or the Borrower’s, the Bank’s or the other
Subsidiaries’ directors, whether temporary or permanent, by or at the request of
any bank regulatory agency; provided, however, that notwithstanding anything to
the contrary in this Agreement (including without limitation Section 5.9
hereof), Borrower shall not be required to disclose the existence of any
Supervisory Action to the extent that such disclosure is prohibited by
applicable law or regulation; but further provided that (i) Section 5.9 of this
Agreement shall nevertheless require Borrower to disclose to Lender the maximum
amount of information legally permissible to be disclosed regarding any such
Supervisory Action and (ii) such Supervisory Action may, even if confidential,
constitute an Event of Default hereunder if Lender becomes aware of such
Supervisory Action through other channels without the violation of applicable
law or regulation;

 

(h)          There shall occur any change in the equity ownership of the Bank,
or any change in the equity ownership of the Borrower such that a "change in
control" of Borrower under applicable law or regulation shall have occurred; or

 

 18 

 

 

(i)          The failure of the Borrower, the Bank, or any other Subsidiary, or
the Borrower’s, the Bank’s, or any other Subsidiary’s directors to comply with
the terms of any memorandum of understanding or letter agreement with any bank
regulatory agency, including but not limited to any applicable state bank
regulatory agency, Federal Deposit Insurance Corporation, the Office of the
Comptroller of the Currency, and the Board of Governors of the Federal Reserve
System and such failure has not been fully corrected within thirty (30) business
days of the Borrower’s or the Bank’s awareness of its failure to comply.

 

7.2           Cure Provisions. In any Event of Default, other than a default in
payment, is curable and if Borrower has not been given a notice of a breach in
the same provision of this Agreement or the Note within the preceding twelve
(12) months, it may be cured if Borrower, after receiving written notice from
Lender demanding cure of such default: (1) cures the default within fifteen (15)
days; or (2) if the cure requires more than fifteen (15) days, immediately
initiates steps which Lender deems in Lender’s sole discretion to be sufficient
to cure the default and thereafter continues and completes all reasonable and
necessary steps sufficient to product compliance as soon as reasonably
practical.

 

7.3           Remedies on Default. Upon the occurrence of an Event of Default,
Lender may (i) terminate all obligations of Lender to Borrower, the Bank, or any
other Subsidiary including, without limitation, all obligations to lend money to
Borrower under this Agreement, (ii) declare the Note immediately due and
payable, without presentment, demand, protest, notice of intent to accelerate
and notice of acceleration of the maturity date of this Note, or any other
notice of any kind, all of which are expressly waived, (iii) declare immediately
due and payable from Borrower the expenses set forth in Section 8.14 hereof, and
(iv) pursue any remedy available to it under this Agreement, the Note, the
Pledge Agreement or any other Loan Document, or available at law or in equity,
concurrently or subsequently, in such order as the Lender may elect, all of
which remedies shall be cumulative.

 

7.4           Liens; Setoff by Lender. Borrower hereby grants to Lender a
continuing lien for all indebtedness of Borrower, the Bank, or the other
Subsidiaries to Lender upon any and all of its monies, securities and other
property and the proceeds thereof, now or hereafter held or received by or in
transit to Lender from or for Borrower, and also upon any and all deposits
(general or special, matured or unmatured) and credits of Borrower against
Lender at any time existing. Upon the occurrence of any Event of Default as
specified above, Lender is hereby authorized at any time and from time to time,
without notice to Borrower, the Bank, or the other Subsidiaries, to set off,
appropriate, and apply any and all items hereinabove referred to against any or
all indebtedness of Borrower to Lender, whether under this Agreement, or
otherwise, whether now existing or hereafter arising. Lender shall give written
notice to Borrower of such setoff appropriation or application after such
setoff, appropriation or application occurs.

 

8.           MISCELLANEOUS.

 

8.1           No Waiver. No delay or failure on the part of Lender or on the
part of any holder of the Note in the exercise of any right, power or privilege
granted under this Agreement, or under any other Loan Document, or available at
law or in equity, shall impair any such right, power or privilege or be
construed as a waiver of any Event of Default or any acquiescence therein. No
single or partial exercise of any such right, power or privilege shall preclude
the further exercise of such right, power or privilege. No waiver shall be valid
against Lender unless made in writing and signed by Lender, and then only to the
extent expressly specified therein.

 

 19 

 

 

8.2           Notices. All notices and communications provided for hereunder
shall be in writing, delivered by hand or sent by first-class, registered or
certified mail, postage prepaid, or express courier to the following addresses:

 

(1) If to Lender: First Tennessee Bank National Association     165 Madison
Avenue, 5th Floor     Memphis, Tennessee  38103     Attention:  Correspondent
Banking       (2) If to Borrower: Citizens Community Bancorp, Inc.     2174
EastRidge Center     Eau Claire, Wisconsin 54701     Attention:  Mark Oldenberg,
CFO

 

Any party hereto may change its address for notice purposes by notice to the
other parties in the manner provided herein. Notice shall be deemed given when
hand delivered or first class, certified or registered mail, postage prepaid, or
when delivered by express courier.

 

8.3           Governing Law. This Agreement and all other Loan Documents shall
be governed by and interpreted in accordance with the laws of the State of
Tennessee except with respect to interest which shall be governed by and
construed in accordance with applicable Federal laws in effect from time to
time.

 

8.4           Survival of Representations and Warranties. All representations,
warranties and covenants contained herein or made by or furnished on behalf of
Borrower, the Bank, or the other Subsidiaries in connection herewith shall
survive the execution and delivery of this Agreement and all other Loan
Documents and the extension or funding of the loan hereunder unless any such
representation or warranty relates only to a specific time on or prior to the
date hereof.

 

8.5           Descriptive Headings. The descriptive headings of the several
sections of this Agreement are inserted for convenience only and do not
constitute a part of this Agreement.

 

8.6           Severability. If any part of any provision contained in this
Agreement or in any other Loan Document shall be invalid or unenforceable under
applicable law, said part shall be ineffective to the extent of such invalidity
only, without in any way affecting the remaining parts of said provision or the
remaining provisions.

 

8.7           Time is of the Essence. Time is of the essence in interpreting and
performing this Agreement and all other Loan Documents.

 

 20 

 

 

8.8           Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which,
taken together, shall constitute one and the same instrument.

 

8.9           Payment of Costs. Borrower shall pay, promptly demand by Lender,
all reasonable costs, expenses, taxes and fees incurred by Lender in connection
with the preparation, execution and delivery of this Agreement and all other
Loan Documents at this closing (not to exceed $10,000) and the recording and
filing and rerecording and refiling thereof, including, without limitation, the
reasonable costs and professional fees of counsel for Lender, any and all
transfer, mortgage or other taxes and all recording costs that may be payable.
In the future, Borrower shall pay promptly following written demand by the
Lender, all such costs and expenses determined to be payable, in connection
therewith.

 

8.10         Successors and Assigns. This Agreement shall bind and inure to the
benefit of Borrower and Lender, and their respective successors and assigns;
provided, however, Borrower, the Bank, and the other Subsidiaries shall not have
any right to assign their rights or obligations hereunder to any person.
Notwithstanding anything in this Agreement to the contrary, Lender shall have
the right, but shall not be obligated, to sell participation in the loan made
pursuant hereto to other banks, financial institutions and investors.

 

8.11         Amendments; No Implied Waiver. This Agreement may be amended or
modified, and Borrower, the bank, and the other Subsidiaries may take any action
herein prohibited, or omit to perform any act herein required to be performed by
it, only if Borrower shall obtain the prior written consent of Lender to that
specific amendment, modification, action or omission to act, and no course of
dealing between Borrower, the Bank, or the other Subsidiaries and Lender shall
operate as a waiver of any right, power or privilege granted to Lender under
this Agreement or under any other Loan Document, or available to Lender at law
or in equity.

 

8.12         Rights Cumulative. All rights, powers and privileges granted
hereunder shall be cumulative to and shall not be exclusive of any other rights,
powers and privileges granted by any other Loan Document or available at law or
in equity.

 

8.13         Indemnity. Borrower agrees to protect, indemnify and save harmless
Lender, and all directors, officers, employees and agents of Lender, from and
against any and all (i) claims, demands and causes of action of any nature
whatsoever brought by any Person not a party to this Agreement and arising from
or related or incident to this Agreement or any other Loan Document, including,
without limitation, any liability under federal or state securities laws arising
out of Lender’s disposition of all or part of the Collateral, (ii) costs and
expenses incident to the defense of such claims, demands and causes of action,
including, without limitation, reasonable attorneys’ fees, and (iii)
liabilities, judgments, settlements, penalties and assessments arising from such
claims, demands and causes of action; provided, however, that Borrower does not
agree to indemnify Lender against Lender’s own fraud, gross negligence, or
willful misconduct, or any liabilities resulting therefrom. The indemnity
contained in this section shall survive the termination of this Agreement.

 

 21 

 

 

8.14         Expenses. Borrower agrees to promptly reimburse Lender for (i) all
costs and expenses of collection of the Note, including reasonable attorneys’
fees, and (ii) all expenses incurred by Lender in acting on behalf of Borrower,
the Bank or the other Subsidiaries in accordance with the terms of this
Agreement or to maintain or preserve the value of the Collateral, or Lender’s
interest therein pursuant to the Pledge Agreement, or any other Loan Document.
Such sums shall include interest at the maximum rate allowed by law accruing
from the date Lender requests such reimbursement.

 

8.15         Usury. It is the intent of the parties hereto not to violate any
federal or state law, rule or regulation pertaining either to usury or to the
contracting for or charging or collecting of interest, and Borrower, the Bank,
and the other Subsidiaries, and Lender agree that, should any provision of this
Agreement, or of the Note, or of any other Loan Document or any act performed
hereunder or thereunder, violate any such law, rule or regulation, then the
excess of interest contracted for or charged or collected over the maximum
lawful rate of interest shall be applied to the outstanding principal
indebtedness due to Lender by Borrower under this Agreement, and if the
principal indebtedness has been paid in full, any remaining excess shall
forthwith be paid to Borrower.

 

8.16         Jurisdiction and Venue. Borrower, the Bank, and the other
Subsidiaries, and Lender agree, without power of revocation, that any civil suit
or action brought against them as a result of , or which relates to, any of
their obligations under this Agreement or under any other Loan Document may be
brought against them, jointly or singly, in the United States District Court for
the Western District of Tennessee, and Borrower, the Bank, the other
Subsidiaries, and Lender irrevocably submit to the jurisdiction of such court
and irrevocably waive, to the fullest extent permitted by law, any objections
that they may now or hereafter have to the laying of the venue of such civil
suit or action and any claim that such civil suit or action has been brought in
an inconvenient forum, and Borrower, the Bank, and the other Subsidiaries, and
Lender agree that final judgment in any such civil suit or action shall be
conclusive and binding upon them and shall be enforceable against them by suit
upon such judgment in any court of competent jurisdiction.

 

8.17         Construction. Should any provision of this Agreement require
judicial interpretation, the parties hereto agree that the court interpreting or
construing the same shall not apply a presumption that the terms hereof shall be
more strictly construed against one party by reason of the rule of construction
that a document is to be more strictly construed against the party who itself or
through its agents prepared the same, it being agreed that Borrower, Lender and
their respective agents have participated in the preparation hereof.

 

8.18         Holidays. In any case where the date for any action required to be
performed under this Agreement or under any other Loan Document shall be, in the
city where the performance is to be made, a Saturday, a Sunday, a legal holiday
or a day on which banking institutions are authorized by law to close, then such
performance may be made on the next succeeding business day not a Saturday, a
Sunday, a legal holiday or a day on which banking institutions are authorized by
law to close.

 

 22 

 

 

8.19         Entire Agreement. This Agreement and the other Loan Documents
executed and delivered contemporaneously herewith, together with the exhibits
attached hereto and thereto, constitute the entire understanding of the parties
with respect to the subject matter hereof, and any other prior or
contemporaneous agreements, whether written or oral, with respect thereto are
expressly superseded hereby. The execution of this Agreement and the other Loan
Documents by Borrower, the Bank, and the other Subsidiaries was not based upon
any facts or materials provided by Lender, nor was Borrower, the Bank, and the
other Subsidiaries induced to execute this Agreement or any other Loan Document
by any representation, statement or analysis made by Lender. In the event that
the provisions of this Loan Agreement shall conflict with provisions of any of
the other Loan Documents, the provisions of this Agreement shall control. This
written Loan Agreement represents the final agreement between the parties and
may not be contradicted by evidence of prior, contemporaneous, or subsequent
oral agreements of the parties. There are no unwritten oral agreements between
the parties.

 

8.20         Consent. Borrower hereby represents and warrants that to the best
of Borrower’s Knowledge there is no consent from any lender or creditor needed
to prevent Borrower, the Bank, or the other Subsidiaries from being in default
by Borrower executing the Note or Borrower, the Bank, and the other Subsidiaries
executing, this Loan Agreement or any other loan document associated with this
Loan.

 

8.21         Waiver Of Right To Trial By Jury. EACH PARTY TO THIS AGREEMENT
HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION (a) ARISING UNDER THIS AGREEMENT OR ANY OTHER INSTRUMENT,
DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH, OR (b) IN
ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO OR ANY OF THEM WITH RESPECT TO THIS AGREEMENT OR ANY OTHER INSTRUMENT,
DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH, OR THE
TRANSACTIONS RELATED HERETO OR THERETO, IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

8.22         Further Assurances. Borrower agrees to furnish a current financial
statement upon the request of Lender from time to time, and further agrees to
execute and deliver all other instruments and take such other actions as Lender
may from time to time reasonably request in order to carry out the provisions
and intent hereof.

 

8.23         Execution by Bank. The undersigned Bank is joining this Agreement
for the sole purpose of acknowledging the pledge of its Capital Stock pursuant
to the Pledge Agreement.

 

 23 

 

 

8.24         Non-Control. In no event shall the Lender’s rights hereunder be
deemed to indicate that the Lender is in control of the business, management or
properties of the Borrower or the Bank or has power over the daily management
functions and operating decisions made by the Borrower and the Bank, all such
rights and powers being hereby expressly reserved to the Borrower and the Bank.

 

8.25         Assignments and Participations. Lender may sell or offer to sell
the Loan or interests therein to one or more assignees or participants. Borrower
shall execute, acknowledge and deliver any and all instruments reasonably
requested by Lender in connection therewith, and to the extent, if any,
specified in any such assignment or participation, such assignee(s) or
participant(s) shall have the same rights and benefits with respect to the Loan
Documents as such Person(s) would have if such Person(s) were Lender hereunder.
Lender may disseminate any information it now has or hereafter obtains
pertaining to the Loan, including any security for the Loan, Borrower, Bank, any
other Subsidiary, any of Borrower’s, Bank’s, or any other Subsidiary’s
principals, or any guarantor, if any, to any actual or prospective assignee or
participant, to Lender’s affiliates, to any regulatory body having jurisdiction
over Lender, to any actual or prospective counterparty (or its advisors) to any
swap or derivative transaction relating to Lender and the Loan, or to any other
party as necessary or appropriate in Lender’s reasonable judgment.

 

8.26         Electronic Transmission of Data. Lender and Borrower agree that
certain data related to the Loan (including confidential information, documents,
applications and reports) may be transmitted electronically, including
transmission over the internet to the parties, the parties’ affiliates, agents
and representatives, and other Persons involved with the subject matter of this
Agreement. Borrower acknowledges and agrees that (a) there are risks associated
with the use of electronic transmission and that Lender does not control the
method of transmittal or service providers, (b) Lender has no obligation or
responsibility whatsoever and assumes no duty or obligation for the security,
receipt or third party interception of any such transmission, and (c) Borrower
and Bank will release, hold harmless and indemnify Lender from any claim, damage
or loss, including that arising in whole or part from Lender’s strict liability
or sole, comparative or contributory negligence, which is related to the
electronic transmission of data.

 

8.27         USA PATRIOT Act. The Lender hereby notifies the Borrower and any
guarantor that pursuant to the requirements of the PATRIOT Act, it is required
to obtain, verify and record information that identifies the Borrower and any
guarantors, which information includes the name and address of the Borrower and
any guarantors and other information that will allow Lender to identify the
Borrower and any guarantors in accordance with the PATRIOT Act.

 

8.28         No Inference of Extension Past Maturity Date. Notwithstanding any
other provision herein, the terms, conditions, and requirements provided for
herein that would, by their express terms, be applicable to time periods after
the Maturity Date of the Note, are not to be interpreted as an inference that
the Lender has agreed to any extension, automatic or otherwise, to the extension
of the Maturity Date. The Lender has not agreed and is under no obligation to
extend the Maturity Date of the Note.

 

 24 

 

 

[SIGNATURE PAGE FOLLOWS]

 

 25 

 

 

WITNESS the hand and seal of the parties hereto through their duly authorized
officers as of the date first above written.

 

LENDER:   BORROWER:       FIRST TENNESSEE BANK NATIONAL   CITIZENS COMMUNITY
BANCORP, INC. ASSOCIATION               By:     By:   Printed Name:     Printed
Name:   Title:     Title:             The undersigned Bank executes this Loan
Agreement for the sole purpose of acknowledging the pledge of its Capital Stock
under the Pledge Agreement.           BANK:           CITIZENS COMMUNITY FEDERAL
    NATIONAL ASSOCIATION             By:       Printed Name:       Title:  

 



[SIGNATURE PAGE TO LOAN AGREEMENT]

 

 

 

 

LIST OF EXHIBITS

 

EXHIBIT A NOTE     EXHIBIT B Intentionally Omitted     EXHIBIT C ACTIONS, SUITS,
OR OTHER PROCEEDINGS PENDING OR THREATENED AGAINST OR AFFECTING BORROWER OR ANY
SUBSIDIARY     EXHIBIT D SUBSIDIARIES OF BORROWER     EXHIBIT E LIENS    
EXHIBIT F OPTIONS, WARRANTS OR OTHER RIGHTS AGREEMENTS OR COMMITMENTS (INCLUDING
CONVERSION RIGHTS AND PREEMPTIVE RIGHTS) OBLIGATING BORROWER OR ANY SUBSIDIARY
TO ISSUE, SELL, PURCHASE OR REDEEM SHARES OR SECURITIES CONVERTIBLE TO SHARES  
  EXHIBIT G INDEBTEDNESS NOT AUTHORIZED IN SECTION 6.1     EXHIBIT H COMPLIANCE
CERTIFICATE     APPENDIX A DEFINITIONS     SCHEDULE 4.6 SUPERVISORY ACTION(S)

 

 

 

 

EXHIBIT A

 

TERM NOTE

 

$11,000,000.00 Memphis, Tennessee   May ____, 2016

 

FOR VALUE RECEIVED, the undersigned, CITIZENS COMMUNITY BANCORP, INC., a
Maryland corporation ("Maker"), promises to pay to the order of FIRST TENNESSEE
BANK NATIONAL ASSOCIATION, a national banking association having its principal
place of business in Memphis, Tennessee ("Bank"), the principal sum of ELEVEN
MILLION AND 00/100 DOLLARS ($11,000,000.00), together with interest from date
until maturity, upon disbursed and unpaid principal balances, at the rate
hereinafter specified, said principal and interest being payable as follows:

 

(i)Interest only, computed on the unpaid principal balance from time to time
outstanding shall be payable on the fifteenth (15th) day of each quarter
hereafter for one year (i.e., August 15, 2016, November 15, 2016, February 15,
2017, and May 15, 2017);

 

(ii)Thereafter, the unpaid principal balance hereof shall be payable in sixteen
(16) consecutive quarterly principal installments, installment nos. 1 to 15,
both inclusive, being in the amount of Three Hundred Five Thousand Five Hundred
Fifty-Five and 56/100 Dollars ($305,555.56) each, and installment no. 16, a
balloon payment, being for the entire then-unpaid principal balance, the first
of said installments of principal being due and payable on the fifteenth (15th)
day of August, 2017, and one on the fifteenth (15th) day of each quarter
thereafter (i.e., each November 15, February 15, May 15, and August 15) until
all are fully paid (with the final installment, if not sooner paid, being due
and payable on the fifteenth (15th) day of May 2021); and

 

(iii)Interest on the indebtedness hereby evidenced shall be paid quarterly
concurrently with the payment of such principal installments.

 

This Note is being issued pursuant to that certain Loan Agreement, dated of even
date, between the Maker and the Bank as said agreement may be amended or
modified (the "Loan Agreement"). Capitalized terms not otherwise defined herein
shall have the meaning ascribed to such terms in the Loan Agreement.

 

 A-1 

 

 

The interest rate on the Note is subject to change from time to time based on
changes in an independent index (the "Index") which is the LIBOR Rate (as
hereinafter defined), adjusted and determined as of the opening of business on
the first (1st) day of the month in which this Note is dated (the "Initial
Pricing Date") and on the first (1st) day of each quarter hereafter (the
"Interest Rate Change Date"). The "LIBOR Rate" shall mean the London Interbank
Offered Rate of interest for an interest period of ninety (90) days, as reported
in The Wall Street Journal published on the Interest Rate Change Date of each
quarter (rounded upward to the next whole multiple of one-sixteenth of one
percent (1/16 of 1%)). Each change in the Index (as hereinafter defined) which
results from a change in the LIBOR Rate shall become effective, without notice
to the Maker, on each Interest Rate Change Date following any change in the
LIBOR Rate; provided, however, that if The Wall Street Journal is not published
on such date, the LIBOR Rate shall be determined by reference to The Wall Street
Journal last published immediately preceding such date (the "Index"). The Index
is not necessarily the lowest rate charged by the Bank on its loans. If the
Index becomes unavailable during the term of this loan, the Bank may designate a
reasonably equivalent substitute index after notice to the Maker. The Bank will
tell the Maker the current Index rate upon any such substitution. The interest
rate change will not occur more often than each quarter. The Maker understands
that the Bank may make loans based on other rates as well. The Index currently
is 0.6366% per annum. The interest rate to be applied to the unpaid principal
balance of this Note (the “Contract Rate”) will be at a rate of two and 70/100
percent (2.70%) (the "Margin"), over the Index, resulting in an initial rate of
3.3366% per annum. NOTICE: Under no circumstances will the interest rate on this
Note be more than the maximum rate allowed by applicable law.

 

Notwithstanding any other provisions herein, if any Change in Law (as hereafter
defined) shall make it unlawful for the Bank to make or maintain a LIBOR Rate
loan as contemplated by this Note, the principal outstanding hereunder shall, if
required by law and if the Bank so requests, be converted on the date required
to make the loan evidenced by this Note legal to a loan according interest at
the lesser of the Maximum Rate or the base commercial rate of interest ("Base
Rate") established from time to time by the Bank. Each change in the Base Rate
shall become effective, without notice to the Maker, on the same date that the
Base Rate changes. The Maker hereby agrees promptly to pay the Bank, upon
demand, any reasonable costs incurred by the Bank in making any conversion in
accordance with this paragraph, including any interest or fees payable by the
Bank to lenders of funds obtained by Bank in order to maintain its LIBOR Rate
loans.

 

The Maker hereby indemnifies the Bank and holds the Bank harmless from any loss
or expense which the Bank may sustain or incur as a consequence of (i) a default
by the Maker in payment of the principal amount of or interest on the loan
evidenced hereby, including any such loss or expense arising from interest or
fees payable by the Bank to lenders of funds obtained by it in order to make or
maintain its LIBOR Rate loans; or (ii) a Change in Law that results in the
imposition on the Bank of reserve requirements in connection with LIBOR Rate
loans made by the Bank. The Maker will make any payments under this indemnity to
Bank, upon demand. The Maker further agrees to enter into a modification of this
Note, at the request of the Bank, to bring this Note into compliance with any
Change in Law.

 

"Change in Law" shall mean the adoption of any law, rule, regulation, policy,
guideline or directive (whether or not having the force of law) or any change
therein or in the interpretation or application thereof, in all cases by
Governmental Authority having jurisdiction over the Bank, in each case after the
date hereof.

 

"Governmental Authority" shall mean any nation or government, any state or other
political subdivision thereof and any entity exercising regulatory function of
or pertaining to government.

 

The annual interest rate for this Note is computed on a 365/360 basis; that is,
by applying the ratio of the annual interest rate over a year of 360 days,
multiplied by the outstanding principal balance, multiplied by the actual number
of days the principal balance is outstanding.

 

 A-2 

 

 

In the event that the foregoing provisions should be construed by a court of
competent jurisdiction not to constitute a valid, enforceable designation of a
rate of interest or method of determining same, the indebtedness hereby
evidenced shall bear interest at the lesser of (a) ten percent (10%) per annum
or (b) the maximum effective variable contract rate which may be charged by the
Bank under applicable law from time to time in effect (the "Maximum Rate").

 

Notwithstanding the foregoing, upon the occurrence of an Event of Default (as
defined in the Loan Agreement), the Bank, at its option, may charge, and the
Maker agrees to pay, interest on disbursed and unpaid principal balances at the
default rate (the "Default Rate") per annum equal to the lesser of (a) the
Maximum Rate or (b) (i) the Contract Rate plus (ii) four percent (4%).

 

Any amounts not paid when due hereunder (whether by acceleration or otherwise)
shall bear interest after maturity at the Default Rate.

 

For any payment which is not made within ten (10) days of the due date for such
payment, the Maker shall pay a late fee. The late fee shall equal five percent
(5%) of the unpaid portion of the past-due payment.

 

This Note is secured by the Pledge Agreement, and may now or hereafter be
secured by other mortgages, trust deeds, assignments, security agreements, or
other instruments of pledge or hypothecation.

 

All installments of interest, and the principal hereof, are payable at the
office of First Tennessee Bank National Association, 165 Madison Avenue,
Memphis, Tennessee 38103, or at such other place as the holder may designate in
writing, in lawful money of the United States of America, which shall be legal
tender in payment of all debts and dues, public and private, at the time of
payment.

 

If the Maker shall fail to make payment of any installment of principal or
interest, within ten (10) days of its due date, or upon any default in the terms
and provisions of any of the Security Documents, or upon any default in any
other mortgage, trust deed, security agreement, or other instrument of pledge or
hypothecation which now or hereafter secures the payment of the indebtedness
evidenced hereby, or upon the occurrence of any Event of Default under the Loan
Agreement (including the occurrence of an Event of Default under the Loan
Agreement), or upon the death or dissolution of the Maker or (if the Maker, is a
partnership, the death or dissolution of any general partner thereof), or upon
any default in the payment or performance of any other indebtedness, liability
or obligation now or hereafter owed by the Maker to the holder hereof, if any
such default is not cured within any cure period applicable thereto, then and in
any such event following written notice to the Maker, the entire unpaid
principal balance of the indebtedness evidenced hereby, together with all
interest then accrued, shall, at the absolute option of the holder hereof, at
once become due and payable, without demand or notice, the same being expressly
waived and Bank may exercise any right, power or remedy permitted by law or
equity, or as set forth herein or in the Loan Agreement or any other Loan
Document.

 

 A-3 

 

 

If this Note is placed in the hands of an attorney for collection, by suit or
otherwise, or to protect the security for its payment, or to enforce its
collection, or to represent the rights of the Bank in connection with any loan
documentation executed in connection herewith, or to defend successfully against
any claim, cause of action or suit brought by the Maker against the Bank, the
Maker shall pay on demand all costs of collection and litigation (including
court costs), together with a reasonable attorney's fee. These include, but are
not limited to, the Bank's reasonable attorney's fees and legal expenses,
whether or not there is a lawsuit, including attorney's fees for bankruptcy
proceedings (including efforts to modify or vacate any automatic stay or
injunction) and appeals.

 

The Bank and the Maker hereby waive the right to any jury trial in any action,
proceeding, or counterclaim brought by either Bank or Maker against the other.

 

To the extent permitted by applicable law, the Bank reserves a right of setoff
in all the Maker's accounts with the Bank (whether checking, savings, or some
other account). This includes all accounts the Maker may open in the future.
However, this does not include any IRA or Keogh accounts, or any trust accounts
for which setoff would be prohibited by law. The Maker authorizes the Bank, to
the extent permitted by applicable law, to charge or setoff all sums owing on
the indebtedness against any and all such accounts, and, at the Bank's option,
to administratively freeze all such accounts to allow the Bank to protect the
Bank's charge and setoff rights provided in this paragraph.

 

The undersigned agrees to furnish a current financial statement upon the request
of the Bank from time to time, and further agrees to execute and deliver all
other instruments and take such other actions as the Bank may from time to time
reasonably request in order to carry out the provisions and intent hereof.

 

To help the government fight the funding of terrorism and money laundering
activities, Federal law requires all financial institutions to obtain, verify,
and record information that identifies each business entity that opens an
account. What this means to Maker: When Maker opens an account, the Bank will
ask for Federal Tax Identification Number, physical street address, full legal
name of the Maker and other information that will allow the Bank to identify
Maker. The Bank may also ask Maker to provide copies of certain documents that
will aid in confirming this information.

 

The Maker and any endorsers or guarantors hereof waive protest, demand,
presentment, and notice of dishonor, and agree that this Note may be extended,
in whole or in part, without limit as to the number of such extensions or the
period or periods thereof, without notice to them and without affecting their
liability thereon. Maker agrees that borrowers, endorsers, guarantors and
sureties may be added or released without notice and without affecting Maker’s
liability hereunder. The liability of Maker shall not be affected by the failure
of Bank to perfect or otherwise obtain or maintain the priority or validity of
any security interest in any collateral. The liability of Maker shall be
absolute and unconditional and without regard to the liability of any other
party hereto.

 

 A-4 

 

 

It is the intention of the Bank and the Maker to comply strictly with applicable
usury laws; and, accordingly, in no event and upon no contingency shall the
holder hereof ever be entitled to receive, collect, or apply as interest any
interest, fees, charges or other payments equivalent to interest, in excess of
the maximum effective contract rate which the Bank may lawfully charge under
applicable statutes and laws from time to time in effect; and in the event that
the holder hereof ever receives, collects, or applies as interest any such
excess, such amount which, but for this provision, would be excessive interest,
shall be applied to the reduction of the principal amount of the indebtedness
hereby evidenced; and if the principal amount of the indebtedness evidenced
hereby, all lawful interest thereon and all lawful fees and charges in
connection therewith, are paid in full, any remaining excess shall forthwith be
paid to the Maker, or other party lawfully entitled thereto. All interest paid
or agreed to be paid by the Maker shall, to the maximum extent permitted under
applicable law, be amortized, prorated, allocated and spread throughout the full
period until payment in full of the principal so that the interest hereon for
such full period shall not exceed the maximum amount permitted by applicable
law. Any provision hereof, or of any other agreement between the holder hereof
and the Maker, that operates to bind, obligate, or compel the Maker to pay
interest in excess of such maximum effective contract rate shall be construed to
require the payment of the maximum rate only. The provisions of this paragraph
shall be given precedence over any other provision contained herein or in any
other agreement between the holder hereof and the Maker that is in conflict with
the provisions of this paragraph.

 

This Note shall be governed and construed according to the statutes and laws of
the State of Tennessee from time to time in effect, except to the extent that
Section 85 of Title 12 of the United States Code (or other applicable federal
statute) may permit the charging of a higher rate of interest than applicable
state law, in which event such applicable federal statute, as amended and
supplemented from time to time shall govern and control the maximum rate of
interest permitted to be charged hereunder; it being intended that, as to the
maximum rate of interest which may be charged, received, and collected
hereunder, those applicable statutes and laws, whether state or federal, from
time to time in effect, which permit the charging of a higher rate of interest,
shall govern and control; provided, always, however, that in no event and under
no circumstances shall the Maker be liable for the payment of interest in excess
of the maximum rate permitted by such applicable law, from time to time in
effect.

 

The principal amount of this Note may be prepaid in whole or in part at any
time, and from time to time without penalty or premium, provided, however, that
if an Interest Rate Swap has been entered into in connection with this Note, any
full or partial prepayments of principal amounts due under this Note may require
termination or adjustment of the Interest Rate Swap and may result in a payment
due from Maker per the terms and conditions of the Interest Rate Swap.

 

Bank is hereby authorized to disclose any financial or other information about
Maker to any regulatory body or agency having jurisdiction over Bank and to any
present, future or prospective participant or successor in interest in any loan
or other financial accommodation made by Bank to Maker. The information provided
may include, without limitation, amounts, terms, balances, payment history,
return item history and any financial or other information about Maker. However,
subject to applicable law, Bank shall use reasonable efforts to protect the
confidentiality of the terms and conditions of the Loan in all other respects.

 

 A-5 

 

 

The invalidity or unenforceability of any one or more provisions of this Note
shall not render any other provision invalid or unenforceable. In lieu of any
invalid or unenforceable provision, there shall be added automatically a valid
and enforceable provision as similar in terms to such invalid or unenforceable
provision as may be possible.

 

The covenants, conditions, waivers, releases and agreements contained in this
Note shall bind, and the benefits thereof shall inure to, the parties hereto and
their respective heirs, executors, administrators, successors and assigns;
provided, however, that this Note cannot be assigned by Maker without the prior
written consent of Bank, and any such assignment or attempted assignment by
Maker without consent shall be void and of no effect with respect to Bank.

 

Bank may from time to time sell or assign, in whole or in part, or grant
participations in, the Loan, this Note and/or the obligations evidenced thereby.
The holder of any such sale, assignment or participation, if the applicable
agreement between Bank and such holder so provides, shall be: (a) entitled to
all of the rights, obligations and benefits of Bank; and (b) deemed to hold and
may exercise the rights of setoff or banker’s lien with respect to any and all
obligations of such holder to Maker, in each case as fully as though Maker were
directly indebted to such holder. Bank may in its discretion give notice to
Maker of such sale, assignment or participation; however, the failure to give
such notice shall not affect any of Bank’s or such holder’s rights hereunder.

 

Maker irrevocably appoints each and every member and/or officer of Maker as its
attorneys upon whom may be served, by certified mail at the address set forth in
the Loan Agreement, or such other address as may be directed by Maker, in
writing, any notice, process or pleading in any action or proceeding against it
arising out of or in connection with this Note or any other Loan Document; and
Maker hereby consents that any action or proceeding against it be commenced and
maintained in any state or federal court sitting in Memphis, Shelby County,
Tennessee, by service of process on any such owner, partner and/or officer; and
Maker agrees that such courts of the State shall have jurisdiction with respect
to the subject matter hereof and the person of Maker and all collateral securing
the obligations of Maker. Maker agrees not to assert any defense to any action
or proceeding initiated by Bank based upon improper venue or inconvenient forum.

 

 A-6 

 

 

  CITIZENS COMMUNITY BANCORP, INC.         By:     Title:             MAKER

 

 A-7 

 

 

EXHIBIT B

 

[INTENTIONALLY OMITTED]

 

 B-1 

 

 

EXHIBIT C

 

ACTIONS, SUITS, OR OTHER PROCEEDINGS PENDING OR THREATENED AGAINST OR AFFECTING
BORROWER OR ANY SUBSIDIARY

 

None.

 

 C-1 

 

 

EXHIBIT D

 

SUBSIDIARIES OF BORROWER

 

None.

 

 D-1 

 

 

EXHIBIT E

 

ADDITIONAL LIENS

 

None.

 

 E-1 

 

 

EXHIBIT F

 

OPTIONS, WARRANTS, OR OTHER RIGHTS, AGREEMENTS, OR

COMMITMENTS (INCLUDING CONVERSION RIGHTS AND

PREEMPTIVE RIGHTS) OBLIGATING BORROWER OR ANY

SUBSIDIARY TO ISSUE, SELL, PURCHASE, OR REDEEM

SHARES OR SECURITIES CONVERTIBLE INTO SHARES

 

See attached.

 

 F-1 

 

 

CITIZENS COMMUNITY BANCORP, INC.

2004 RECOGNITION AND RETENTION PLAN

AWARDS GRANTED TO DATE

 

EMPLOYEE NAME  GRANT
DATE  RESTRICTED
SHARES
GRANTED   VESTING TERM  VESTED
THRU
03/31/2016   UNVESTED
THRU
03/31/2016   FORFEITED
THRU
03/31/2016 (1)  RICHARD MCHUGH, DIRECTOR  2/4/2005   2,277   5 YRS   2,277  
 0    0  RICHARD MCHUGH, DIRECTOR  11/17/2005   3,416   5 YRS   3,416    0    0 
DAVID WESTRATE, DIRECTOR  2/4/2005   2,277   5 YRS   2,277    0    0  DAVID
WESTRATE, DIRECTOR  11/17/2005   3,416   5 YRS   3,416    0    0  BRIAN
SCHILLING, DIRECTOR  2/4/2005   2,277   5 YRS   2,277    0    0  THOMAS KEMPEN,
DIRECTOR  2/4/2005   2,277   5 YRS   2,277    0    0  ADONIS TALMAGE, DIRECTOR 
2/4/2005   2,277   5 YRS   1,367    0    910  JAMES COOLEY, CEO  2/4/2005 
 28,478   5 YRS   22,783    0    5,695  TIMOTHY CRUCIANI, COO  2/4/2005 
 10,252   5 YRS   10,252    0    0  JOHN ZETTLER, CFO  2/4/2005   4,556   5 YRS 
 4,556    0    0  REBECCA JOHNSON, CONTROLLER  2/4/2005   4,556   5 YRS 
 4,556    0    0  JOHNNY THOMPSON, VP  2/4/2005   4,556   5 YRS   1,823    0  
 2,733  EDWARD H. SCHAEFER, CEO  6/14/2011   10,156   5 YRS   8,124    2,032  
 0  EDWARD H. SCHAEFER, CEO  9/30/2011   10,156   5 YRS   8,124    2,032    0 
EDWARD H. SCHAEFER, CEO  10/31/2012   10,156   5 YRS   6,093    4,063    0 
EDWARD H. SCHAEFER, CEO  1/24/2013   5,163   5 YRS   3,096    2,067    0  MARK
C. OLDENBERG, CFO  7/2/2012   2,500   5 YRS   1,500    1,000    0  MARK C.
OLDENBERG, CFO  1/24/2013   5,164   5 YRS   3,096    2,068    0  TOTAL SHARES 
    113,910       91,310    13,262    9,338 

 

 F-2 

 

 

EMPLOYEE NAME  GRANT
DATE  STOCK
OPTIONS
GRANTED   VESTING
PERIOD  TERM  EXERCISE
PRICE   VESTED
THRU
03/31/2016   UNVESTED
THRU
03/31/2016   FORFEITED
SHARES (1)   DATE FORFEITED (1)   SHARES
EXERCISED   DATE SHARES
EXERCISED  vested shares
expiration date RICHARD MCHUGH, DIRECTOR  2/4/2005   14,240   5 YRS  15 YRS 
$7.04    14,240    0    0    0    0   NA  2/4/2020 DAVID WESTRATE, DIRECTOR 
2/4/2005   14,240   5 YRS  15 YRS  $7.04    12,740    0    0    0    1,500  
3/16/2015  2/4/2020 BRIAN SCHILLING, DIRECTOR  2/4/2005   14,240   5 YRS  15
YRS  $7.04    14,240    0    0    0    0   NA  2/4/2020 THOMAS KEMPEN, DIRECTOR 
2/4/2005   14,240   5 YRS  15 YRS  $7.04    0    0    14,240    6/1/2012    0  
NA  NA ADONIS TALMAGE, DIRECTOR  2/4/2005   14,240   5 YRS  15 YRS  $7.04    0  
 0    14,240    6/1/2009    0   NA  NA JAMES COOLEY, CEO  2/4/2005   71,195   5
YRS  10 YRS  $7.04    0    0    71,195    12/31/2009    0   NA  NA TIMOTHY
CRUCIANI, COO  2/4/2005   25,629   5 YRS  10 YRS  $7.04    0    0    25,629  
 6/30/2012    0   NA  NA JOHN ZETTLER, CFO  2/4/2005   11,391   5 YRS  10 YRS 
$7.04    0    0    11,391    3/31/2011    0   NA  NA JOHNNY THOMPSON, VP 
2/4/2005   11,391   5 YRS  10 YRS  $7.04    0    0    6,833    5/31/2007  
 4558   PRIOR TO 2009  NA REBECCA JOHNSON, CONTROLLER  2/4/2005   11,391   5
YRS  10 YRS  $7.04    0    0    0    0    11391   12/9/2014  2/4/2015 EDWARD H.
SCHAEFER, CEO  6/14/2011   23,219   5 YRS  10 YRS  $5.48    0    4,643    0  
 0    9288   12/4/2014  6/14/2021    6/14/2011                             0  
 0    4644   3/9/2015  6/14/2021    6/14/2011                             0  
 0    4644   2/23/2016  6/14/2021 EDWARD H. SCHAEFER, CEO  9/30/2011   23,219  
5 YRS  10 YRS  $5.00    0    4,643    0    0    9288   12/4/2014  9/30/2021   
9/30/2011                                       4644   3/9/2015  9/30/2021   
9/30/2011                                       4644   2/23/2016  9/30/2021
EDWARD H. SCHAEFER, CEO  10/31/2012   23,219   5 YRS  10 YRS  $5.56    0  
 9,287    0    0    9200   3/9/2015  10/31/2022    10/31/2012                 
                     4732   2/23/2016  10/31/2022 EDWARD H. SCHAEFER, CEO 
1/24/2013   1,462   5 YRS  10 YRS  $6.12    0    586    0    0    876  
2/23/2016  1/24/2023 MARK C. OLDENBERG, CFO  7/2/2012   5,000   5 YRS  10 YRS 
$5.65    0    2,000    0    0    2000   3/10/2015  7/2/2022                 
                          1000   3/14/2016  7/2/2022 MARK C. OLDENBERG, CFO 
1/24/2013   1,462   5 YRS  10 YRS  $6.12    0    586    0    0    876  
3/14/2016  1/24/2023 TYLER TOMESH, V.P. DIVISION MGR  7/2/2012   2,500   5 YRS 
10 YRS  $5.65    1,500    1,000    0    0    0   NA  7/2/2022 AARON
LOKEN,V.P.  DIVISION MGR  7/2/2012   2,500   5 YRS  10 YRS  $5.65    1,500  
 1,000    0    0    0   NA  7/2/2022 TOTAL SHARES      284,778             
 44,220    23,745    143,528         73,285       

 

(1) Per the Plan Agreement, vested Option Shares are forfeited following
termination for any reason, excluding death and Termination of Service for
Cause, after one year for Directors and three months for Employees. Unvested
Restricted and Option Shares are forfeited immediately upon Termination of
Service for any reason, other than death or disability.

 

2004 RECOGNITION AND RETENTION PLAN

RESTRICTED SHARES AVAILABLE FOR GRANT 0 STOCK OPTIONS AVAILABLE FOR GRANT 0

 

 F-3 

 

 

CITIZENS COMMUNITY BANCORP, INC.

2008 EQUITY AND INCENTIVE PLAN

AWARDS GRANTED TO DATE

 

EMPLOYEE NAME  GRANT
DATE  RESTRICTED
SHARES
GRANTED   VESTING
TERM  VESTED
THRU
03/31/2016   UNVESTED
THRU
03/31/2016  EDWARD H. SCHAEFER, CEO  1/24/2014   10,000   5 YRS   4,000  
 6,000  MARK C. OLDENBERG, CFO  1/24/2014   5,000   5 YRS   2,000    3,000 
EDWARD H. SCHAEFER, CEO  3/3/2015   10,000   5 YRS   2,000    8,000  MARK C.
OLDENBERG, CFO  3/3/2015   7,500   5 YRS   1,500    6,000  TOTAL SHARES    
 32,500       9,500    23,000 

 

EMPLOYEE NAME  GRANT
DATE  STOCK
OPTIONS
GRANTED   VESTING
PERIOD  TERM  EXERCISE
PRICE   VESTED  THRU
03/31/2016   UNVESTED
THRU
03/31/2016   FORFEITED
SHARES (1)   DATE
FORFEITED (1)  SHARES
EXERCISED   DATE
SHARES
EXERCISED  vested shares
expiration date EDWARD H. SCHAEFER, CEO  1/24/2014   20,000   5 YRS  10 YRS 
$8.00    8,000    12,000    0   NA   0   NA  1/24/2024 MARK C. OLDENBERG, CFO 
1/24/2014   10,000   5 YRS  10 YRS  $8.00    4,000    6,000    0   NA   0   NA 
1/24/2024 AARON LOKEN,VP RETAIL MORTGAGE BANKING  1/24/2014   2,500   5 YRS  10
YRS  $8.00    1,000    1,500    0   NA   0   NA  1/24/2024 TYLER TOMESH, VP
COMMERCIAL LENDING  1/24/2014   2,500   5 YRS  10 YRS  $8.00    1,000    1,500  
 0   NA   0   NA  1/24/2024 HENK BOESE, CHIEF TECHNOLOGY OFFICER  1/24/2014 
 2,500   5 YRS  10 YRS  $8.00    500    1,500    0   NA   500   2/19/2016 
1/24/2024 LEAH MOTSCHENBACHER, CHIEF CREDIT OFFICER  1/24/2014   2,500   5 YRS 
10 YRS  $8.00    1,000    1,500    0   NA   0   NA  1/24/2024 DALE LIVINGSTON,
VP INDIRECT LENDING  1/24/2014   2,500   5 YRS  10 YRS  $8.00    0    0  
 2,500   7/1/2014   0   NA  7/1/2014 TRACY BUSH, VP OPERATIONS/COMPLIANCE
OFFICER  1/24/2014   2,500   5 YRS  10 YRS  $8.00    0    0    2,500   6/22/2015
& 9/22/2015   0   NA  9/22/2015 EDWARD H. SCHAEFER, CEO  3/3/2015   20,000   5
YRS  10 YRS  $9.20    4,000    16,000    0   NA   0   NA  3/3/2025 MARK C.
OLDENBERG, CFO  3/3/2015   15,000   5 YRS  10 YRS  $9.20    3,000    12,000  
 0   NA   0   NA  3/3/2025 AARON LOKEN,VP RETAIL MORTGAGE BANKING  3/3/2015 
 3,000   5 YRS  10 YRS  $9.20    600    2,400    0   NA   0   NA  3/3/2025 TYLER
TOMESH, VP COMMERCIAL LENDING  3/3/2015   3,000   5 YRS  10 YRS  $9.20    600  
 2,400    0   NA   0   NA  3/3/2025 HENK BOESE, CHIEF TECHNOLOGY OFFICER 
3/3/2015   3,000   5 YRS  10 YRS  $9.20    600    2,400    0   NA   0   NA 
3/3/2025 LEAH MOTSCHENBACHER, CHIEF CREDIT OFFICER  3/3/2015   3,000   5 YRS  10
YRS  $9.20    600    2,400    0   NA   0   NA  3/3/2025 TRACY BUSH, VP
OPERATIONS/COMPLIANCE OFFICER  3/3/2015   3,000   5 YRS  10 YRS  $9.20    0  
 0    3,000   6/22/2015   0   NA  6/22/2015 MARK C. OLDENBERG, CFO  1/24/2016 
 5,000   5 YRS  10 YRS  $9.21    0    5,000    0   NA   0   NA  1/24/2026 AARON
LOKEN,VP RETAIL MORTGAGE BANKING  1/24/2016   3,000   5 YRS  10 YRS  $9.21  
 0    3,000    0   NA   0   NA  1/24/2026 TYLER TOMESH, VP COMMERCIAL LENDING 
1/24/2016   3,000   5 YRS  10 YRS  $9.21    0    3,000    0   NA   0   NA 
1/24/2026 HENK BOESE, CHIEF TECHNOLOGY OFFICER  1/24/2016   3,000   5 YRS  10
YRS  $9.21    0    3,000    0   NA   0   NA  1/24/2026 LEAH MOTSCHENBACHER,
CHIEF CREDIT OFFICER  1/24/2016   3,000   5 YRS  10 YRS  $9.21    0    3,000  
 0   NA   0   NA  1/24/2026 TOTAL SHARES      112,000               24,900  
 78,600    8,000       500       

 

(1) Per the Plan Agreement, vested Option Shares are forfeited following
termination for any reason, excluding death and Termination of Service for
Cause, after one year for Directors and three months for Employees. Unvested
Restricted and Option Shares are forfeited immediately upon Termination of
Service for any reason, other than death or disability.

(2) Per the Restricted Stock and Incentive Stock Option Agreements, shares
granted on 03/03/2015 vest on 01/24/2016, 01/24/2017, 01/24/2018, 01/24/2019 and
01/24/2020.

 

 F-4 

 

 

2008 EQUITY AND INCENTIVE PLAN

RESTRICTED SHARES AVAILABLE FOR GRANT      

 

TOTAL RESTRICTED SHARES   170,745  RESTRICTED SHARES GRANTED 01/24/2014 
 -15,000  RESTRICTED SHARES GRANTED 03/03/2015   -17,500  NET RESTRICTED SHARES
AVAILABLE FOR GRANT   138,245 

 



STOCK OPTIONS AVAILABLE FOR GRANT          

 

TOTAL STOCK OPTIONS   426,860  STOCK OPTIONS GRANTED 01/24/2014   -45,000  STOCK
OPTIONS GRANTED 03/03/2015   -50,000  STOCK OPTIONS GRANTED 01/24/2016 
 -17,000  NET STOCK OPTIONS  AVAILABLE FOR GRANT   314,860 

 

 F-5 

 

 

EXHIBIT G

 

INDEBTEDNESS NOT AUTHORIZED IN SECTION 6.1

 

None.

 

 G-1 

 

 

EXHIBIT H

 

COMPLIANCE CERTIFICATE

 

[Place on __________________ Letterhead]

 

[DATE]

  

Mr. __________________________

First Tennessee Bank National Association

Correspondent Banking

165 Madison Ave, 5th Floor

Memphis, TN  38103

 

Re: Compliance Certificate

 

I, __________________________, ________________, of Citizens Community Bancorp,
Inc., a Maryland corporation (the "Borrower"), certify to First Tennessee Bank
National Association, a national banking association (the "Lender") that the
attached financial statements for the period ending ______________ _____, 20___,
present fairly the financial position and results of operations of the Borrower
and its Subsidiaries. The attached statements include all statements required to
be delivered as of the date hereof pursuant to the Loan Agreement dated May
____, 2016, between Lender and Borrower, as amended or modified from time to
time (the "Loan Agreement"). This certification is provided to Lender under the
provisions of Section 5.19 of the Loan Agreement. Capitalized terms used but not
otherwise defined herein shall have the meanings given to them in the Loan
Agreement.

 

[Remainder of Page Intentionally Left Blank]

 

 H-1 

 

 

Loan Agreement Section - Covenant Covenant Actual In Compliance ?          
5.13(b) - Risk-Based Capital Ratio greater than or         equal to 12.00%
________ [Yes] [No]           5.14   "Modified" Texas Ratio less than or        
equal to 30.00% ________ [Yes] [No]           5.15   Return on Average Assets at
least         Adequacy 0.40%       after Sept. 30, 2017 0.45%       after Sept.
30, 2018 0.50% ________ [Yes] [No]           5.17   Loan to Value Ratio less
than or         equal to 50% ________ [Yes] [No]

 

By signing below I acknowledge that I have completed the above covenant
compliance check, that all calculations were made in accordance with the terms
and requirements of the applicable Loan Agreement sections, and that, to the
best of my knowledge, except where indicated, the Borrower and its Subsidiaries
are in compliance with all of the above covenants and all other affirmative and
negative covenants, events of default, and all other terms of the agreements
encompassing the Loan Agreement.

 

                        By:         Title:        

 

 H-2 

 

 

APPENDIX A

 

DEFINITIONS

 

“Affiliate” shall have the same meaning assigned to it in applicable bank
regulations.

 

“Asset Disposition” shall mean the disposition (including the sale, lease or
transfer) of any or all of the assets (including without limitation any common
or preferred stock of the Bank or any other Subsidiary) of the Borrower or any
of its Subsidiaries whether by sale, lease, transfer or otherwise.

 

“Average Assets” shall mean the year-to-date average of total assets of Bank.

 

“Bank Regulatory Authority” shall mean the Board of Governors of the Federal
Reserve System, the Comptroller of the Currency, the Federal Deposit Insurance
Corporation, and all other relevant bank regulatory authorities (including,
without limitation, relevant state bank regulatory authorities).

 

“Call Report” shall mean the Bank’s Quarterly Report of Condition and Income.

 

“Capital Stock” shall mean any and all shares, interests, participations or
other equivalents (however designated) of capital stock or equity, whether now
outstanding or issued after the date hereof, including all common stock,
preferred stock, partnership interests and limited liability company member
interests.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Entity or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Entity; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, regulations, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Collateral” shall mean one million (1,000,000) shares of the common stock of
the Bank as evidenced by Certificate No. 1.

 

“Covenant Compliance Date” shall mean the last day of each fiscal quarter of the
Borrower.

 

 A-1 

 

 

“Environmental Laws” shall mean all federal, state, and local laws, including
statutes, regulations, ordinances, codes, rules, and other governmental
restrictions and requirements, relating to the discharge of air pollutants,
water pollutants, or process waste water or otherwise relating to the
environment or hazardous substances or the treatment, processing, storage,
disposal, release, transport, or other handling thereof, including, but not
limited to, the federal Solid Waste Disposal Act, the federal Clean Air Act, the
federal Clean Water Act, the federal Resource Conservation and Recovery Act, the
federal Hazardous Materials Transportation Act, the federal Comprehensive
Environmental Response, Compensation, and Liability Act of 1980, the federal
Toxic Substances Control Act, regulations of the Nuclear Regulatory Agency, and
regulations of any state department of natural resources or state environmental
protection agency, in each case as now or at any time hereafter in effect.

 

“Equity Issuance” shall mean any issuance by the Borrower to any person of
shares of its Capital Stock, any shares of its Capital Stock pursuant to the
exercise of options or warrants or any shares of its Capital Stock pursuant to
the conversion of any debt to equity, after the date of the Loan.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended, and any successor statute thereto, as interpreted by the rules and
regulations thereunder, all as the same may be in effect from time to time.
References to sections of ERISA shall be construed also to refer to any
successor sections.

 

“ERISA Affiliate” means an entity which is under common control with the
Borrower within the meaning of Section 4001(a)(14) of ERISA, or is a member of a
group which includes the Borrower and which is treated as a single employer
under Sections 414(b) or (c) of the Code.

 

“ERISA Event” means (i) with respect to any Plan, the occurrence of a Reportable
Event or the substantial cessation of operations (within the meaning of Section
4062(e) of ERISA); (ii) the withdrawal by the Borrower, the Bank, or any other
Subsidiary or any ERISA Affiliate from a Multiple Employer Plan during a plan
year in which it was a substantial employer (as such term is defined in Section
4001(a)(2) of ERISA), or the termination of a Multiple Employer Plan; (iii) the
distribution of a notice of intent to terminate or the actual termination of a
Plan pursuant to Section 4041(a)(2) or 4041A of ERISA; (iv) the institution of
proceedings to terminate or the actual termination of a Plan by the PBGC under
Section 4042 of ERISA; (v) any event or condition which might constitute grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any plan; (vi) the complete or partial withdrawal of the
Borrower or any of its Subsidiaries or any ERISA Affiliate from a Multiemployer
Plan; (vii) the conditions for imposition of a lien under Section 302(f) of
ERISA exist with respect to any Plan; or (viii) the adoption of an amendment to
any Plan requiring the provision of security to such Plan pursuant to Section
307 of ERISA.

 

 A-2 

 

 

“Event of Default” shall have the meaning assigned to such term in Section 7.1
of this Agreement.

 

“GAAP” shall mean generally accepted accounting principles applied on a
consistent basis, maintained throughout the period involved.

 

“Governmental Entity” means the United States, any State, and/or any political
subdivision, department, agency or instrumentality of any of the foregoing.

 

“Interest Rate Swap” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement, together with
any related schedule and confirmation, as amended, supplemented, superseded or
replaced from time to time.

 

"Known" to Borrower or "Knowledge" of Borrower means the actual knowledge, after
due inquiry, of Edward H. Schaefer and/or Mark C. Oldenberg.

 

“Lien(s)” shall have the meaning set forth in Section 4.11 of this Agreement and
are more specifically set forth in Exhibit E attached hereto.

 

“Local Authorities” means individually and collectively the state and local
governmental authorities which govern the business and operations owned or
conducted by the Borrower or its Subsidiaries.

 

“Loan Documents” shall mean the Note, the Agreement, the Pledge Agreement, stock
certificates issued to Borrower evidencing the shares pledged pursuant to the
Pledge Agreement, the Guaranty, stock powers with respect to such shares pledged
as Collateral and any and all other documents, instruments or agreements
evidencing, securing, guaranteeing or otherwise related to or delivered in
connection with the Loan.

 

 A-3 

 

 

“Loan-to-Value Ratio” shall mean the ratio that (a) the then-outstanding balance
of the Loan at the time of measurement bears to (b) the Bank's tangible common
equity tier 1 capital at the time of measurement.

 

“Maturity Date” shall mean May ____, 2021.

 

“‘Modified’ Texas Ratio” shall mean a fraction, expressed as a percentage, where
the numerator is Non-Performing Assets, and where the denominator is the sum of
Bank’s Tier 1 Capital plus the entire balance of Bank’s loan loss reserve, all
determined on a basis satisfactory to Lender.

 

“Multiple Employer Plan” shall mean a Plan which is a multiemployer plan as
defined in Sections 3(37) or 4001(a)(3) of ERISA.

 

“Non-Performing Assets” shall mean the sum of (1) all Non-Performing Loans and
(2) Other Real Estate Owned listed in Call Reports and other such assets
acquired through foreclosure or other realization upon collateral or
rearrangement or satisfaction of Indebtedness.

 

“Non-Performing Loans” shall mean the sum of (1) all loans classified internally
or by a Bank Regulatory Authority as non-accrual plus (2) loans past due by 90
days or more plus (3) loans for which the obligee has reduced the agreed
interest rate, reduced the principal or interest obligation, extend the
maturity, applied interest payments to reduce principal, capitalized interest,
or otherwise renegotiated the terms of the obligation based upon the actual or
asserted inability of the obligor(s) of such loans to perform their obligations
pursuant to the agreements with the obligee prior to such modification or
renegotiation; provided, however, that (a) loans for which the Borrower or the
Bank has taken additional collateral satisfactory to it and therefore is
prepared to make additional loan advances or any other loans which have been
restructured and are performing in a manner satisfactory to the Borrower and (b)
any portion of a Non-Performing Loan that is guaranteed by the United States
government or an agency thereof in a manner acceptable to Lender shall not be
included in the definition of Non-Performing Loans (but any un-guaranteed
portion of a Non-Performing Loan covered by item (b) above shall be included as
a Non-Performing Loan).

 

“Note” shall have the meaning assigned to such term in Section 1.2 of this
Agreement, together with any and all renewals, modifications, extensions and
replacements thereof.

 

“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)), as amended.

 

 A-4 

 

 

“Permitted Encumbrances” shall mean and include: (a) liens for taxes,
assessments or similar governmental charges not in default or being contested in
good faith by appropriate proceedings; (b) workmen’s, vendors’, mechanics’ and
materialmen’s liens and other liens imposed by law incurred in the ordinary
course of business, and easements and encumbrances which are not substantial in
character or amount and do not materially detract from the value or interfere
with the intended use of the properties subject thereto and affected thereby;
(c) liens in respect of pledges or deposits under social security laws,
workmen’s compensation laws, unemployment insurance or similar legislation and
in respect of pledges or deposits to secure bids, tenders, contracts (other than
contracts for the payment of money), leases or statutory operations; and (d)
such other liens and encumbrances to which Lender shall consent in writing, if
any.

 

“Person” means an individual, partnership, corporation, limited liability
company, trust, unincorporated organization, association, joint venture or a
government or agency or political subdivision thereof, joint stock company, or
non-incorporated organization, or any other entity of any kind whatsoever.

 

“Plan” means any employee benefit plan (as defined in Section 3(3) of ERISA)
which is covered by ERISA and with respect to which the Borrower, the Bank, or
any other Subsidiary or any ERISA affiliate is (or, if such plan were terminated
at such time, would under Section 4069 of ERISA be deemed to be) an “employer”
within the meaning of Section 3(5) of ERISA.

 

“Pledge Agreement” shall mean that certain Pledge and Security Agreement
executed by Borrower for the benefit of Lender dated May 1, 2016 pledging the
Collateral.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the notice requirement has been
waived by regulation.

 

“Risk-Based Capital Ratio” shall have the meaning and be calculated as set forth
in Appendix A to Title 12, Code of Federal Regulations, Part 225, Capital
Adequacy Guidelines for Bank Holding Companies.

 

“Sanctioned Country” means a country subject to a sanctions program identified
on the list maintained by OFAC and available at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx,
or as otherwise published from time to time.

 

“Sanctioned Person” means (a) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time, or (b) (i) an agency of the
government of a Sanctioned Country, (ii) an organization controlled by a
Sanctioned Country, or (iii) a person resident in a Sanctioned Country, to the
extent subject to a sanctions program administered by the U.S. Department of
Treasury’s Office of Foreign Assets Control.

 

 A-5 

 

 

“Subsidiaries” or individually “Subsidiary” shall mean any partnership,
corporation, limited liability company, trust, unincorporated organization,
association, joint venture, or other entity other than Borrower in an unbroken
chain of entities beginning with the Borrower with each of the entities or the
Bank other than the last entity in the unbroken chain owning fifty percent (50%)
or more of the total combined voting power of all classes of stock or other form
of equity in one of the other entities or the Bank and are more specifically
listed in Exhibit D attached hereto.

 

“Supervisory Action” shall mean and include the issuance by or at the behest of
any bank regulatory authority of a letter agreement, memorandum of understanding
(regardless of whether consented or agreed to by the party to whom it is
addressed), cease and desist order, injunction, directive, restraining order,
formal agreement, notice of charges, or civil money penalties, against Borrower,
the Bank, or any other Subsidiary or the directors or officers of any of them,
whether temporary or permanent.

 

“Tier 1 Capital” shall have the meaning included in Appendix A to Title 12, Code
of Federal Regulations, Part 225, Capital Adequacy Guidelines for Bank Holding
Companies.

 

“United States” means the government of the United States of America or any
department, agency, division or instrumentality thereof.

 

 A-6 

 

 

SCHEDULE 4.6

 

SUPERVISORY ACTION(S)

 

None.

 

Sch. 4.6 

